Exhibit 10.1

LOAN AGREEMENT

THIS LOAN AGREEMENT dated as of September 2, 2016 (as modified from time to
time, this “Agreement”), by and between CIO RESEARCH COMMONS, LLC, a Delaware
limited liability company, CIO TECHNOLOGY POINT I & II, LLC, a Delaware limited
liability company, and CIO UNIVERSITY TECH, LLC, a Delaware limited liability
company (each and collectively, with joint and several liability, “Borrower”)
and BANKUNITED, N.A., national banking association (“Bank”).

RECITALS:

WHEREAS, Borrower has requested that, among other things, Bank extend a loan to
Borrower in the principal amount of $30,875,000.00 (the “Loan”), and Bank is
willing to extend the Loan on the terms and conditions set forth herein; and

WHEREAS, the Loan shall be governed by the Loan Documents.

NOW THEREFORE, in consideration of the extension, amendment and restatement of
the Loan by Bank, and the covenants, agreements, representations and warranties
set forth in this Agreement, the parties hereto hereby covenant, agree,
represent and warrant as follows:

ARTICLE I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1. Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

“Access Laws” shall mean, collectively, the Americans with Disabilities Act of
1990, the Fair Housing Amendments Act of 1988, all other federal, state and
local laws, regulations, rules, statutes, ordinances, orders and decrees related
to handicapped access, including, without limitation, the American with
Disabilities Act Accessibility Guidelines for Buildings and Facilities.

“Accounts” shall have the meaning set forth in Article XII hereof.

“Affiliate” shall mean, as to any specified Person, (a) any Person that directly
or indirectly through one or more intermediaries Controls, is Controlled by or
is under common Control with such Person, (b) any Person owning or controlling
10% or more of the outstanding voting securities of or other ownership interests
in such Person, (c) any officer, director, partner, employee or member (direct
or indirect and no matter how remote) of such Person, (d) intentionally omitted,
(e) any entity in which such Person (together with the members of his family if
the Person in question is an individual) owns, directly or indirectly through
one or more intermediaries an interest in any class of stock (or other
beneficial interest in such entity) of 10% or more, (f) any family member of
such Person or (g) with respect to any Borrower or Guarantor, any direct or
indirect owner of an interest in such Borrower or Guarantor.

“Affiliated Manager” shall have the meaning set forth in Section 7.1 hereof.

 

1



--------------------------------------------------------------------------------

“Annex” shall have the meaning set forth in Section 4.23 hereof.

“Assignment of Agreements, Licenses, Permits and Contracts” shall mean,
individually and collectively, the Assignment of Agreements, Licenses, Permits
and Contracts dated as of the date hereof, made by each Borrower to Bank, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Assignment of Leases and Rents” shall mean, individually and collectively, the
absolute assignment by each Borrower to Bank of the Property Income with respect
to each Borrower’s Property and Project pursuant to an Assignment of Leases,
Rents, Profits and Other Income dated as of the date hereof made by each
Borrower to Bank, encumbering Borrower’s Project, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Authorized Representatives” shall mean the individuals listed on Exhibit “A”,
or such other individuals as may be designated by Borrower from time to time by
written notice to Bank.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Project.

“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA, Section 412
of the Internal Revenue Code or Section 302 or 303 of ERISA, that is or, within
any of the preceding six (6) plan years was, sponsored, maintained or
contributed to by Borrower or any of its Subsidiaries or ERISA Affiliates (or by
any Person that was an ERISA Affiliate within the last six (6) years), or with
respect to which Borrower or any of its Subsidiaries or ERISA Affiliates has any
liability, whether actual or contingent.

“Benefit Plan Investor” shall mean any of the following: (a) an “employee
benefit plan” (within the meaning of Section 3(3) of ERISA), whether or not it
is subject to ERISA and including governmental and foreign plans, (b) a “plan”
as defined in Section 4975 of the Internal Revenue Code of 1986, as amended, or
(c) a Person whose underlying assets include “plan assets” of the foregoing by
reason of investment by an employee benefit plan or plan in such Person.

“Borrower Member” shall have the meaning set forth in Section 4.1 hereof.

“Borrower’s Net Income” shall have the meaning set forth in Section 5.28 hereof.

“Borrower Operating Agreement” shall mean, individually and collectively, each
Borrower’s Limited Liability Company Agreement, each dated as of July 11, 2016,
as the same have been and may hereafter be amended in accordance with the terms
and provisions hereof.

“Building” shall have the meaning set forth in the definition of “Project.”

 

2



--------------------------------------------------------------------------------

“Business Day” shall mean a day other than (i) a Saturday, Sunday or (ii) other
day on which commercial banks in Miami, Florida are authorized or required by
law to close.

“Capital Reserve Account” shall have the meaning set forth in Section 5.29
hereof.

“Cash Collateral Pledge” shall have the meaning set forth in Section 5.28(c)
hereof.

“Casualty” shall have the meaning set forth in Section 8.3 hereof.

“Closing Date” shall mean the date hereof.

“Collateral” shall mean the Project, all personalty located at the Project, and
all other property of Borrower that purports to be the subject of a Lien to Bank
to secure the whole or any part of the Debt, and shall include, without
limitation, all casualty insurance proceeds and condemnation awards with respect
to the foregoing.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Project, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Project or any part thereof.

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking,
to which such Person is a party or by which it or any of its property is bound,
or any provision of the foregoing.

“Control” shall have the meaning set forth in Section 7.1 hereof.

“Creditors’ Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note, together with all interest accrued and unpaid
thereon and all other sums due to Bank in respect of the Loan under the Note,
this Agreement, the Mortgage or any other Loan Document.

“Debt Service” shall have the meaning set forth in Section 5.28 hereof.

“DSCR” shall have the meaning set forth in Section 5.28 hereof.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

3



--------------------------------------------------------------------------------

“Dollars” or “$” shall mean lawful money of the United States of America.

“Embargoed Person” shall have the meaning set forth in Section 4.22 hereof.

“Environmental Indemnity Agreement” shall mean, individually and collectively,
that certain Environmental Indemnity Agreement dated as of the date hereof made
by each Borrower and Guarantor in favor of Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Environmental Report” shall mean any written report resulting from the
environmental site assessments of the Project delivered to Bank in connection
with the Loan.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under Section
414(b), (c), (m) or (o) of the Internal Revenue Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Benefit Plan
(other than an event for which the 30 day notice period is waived); (b) a
failure to satisfy the minimum funding standards of Section 412 of the Internal
Revenue Code or Section 302 of ERISA, whether or not waived; (c) the filing
pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standards with
respect to any Benefit Plan; (d) a failure to make any required installment
under Section 430(j) of the Internal Revenue Code with respect to any Benefit
Plan; (e) a failure to make any required contribution to a Multiemployer Plan
when due; (f) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Benefit
Plan; (g) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Benefit
Plan or Benefit Plans or to appoint a trustee to administer any Benefit Plan;
(h) the incurrence by Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Benefit Plan or
Multiemployer Plan; (i) the receipt by Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability; (j)
a determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, or in endangered or critical status within the meaning of
Section 432 of the Internal Revenue Code or Title IV of ERISA; (k) a
determination that any Benefit Plan is in “at risk” status (as defined in
Section 430 of the Internal Revenue Code or Section 303 of ERISA); or (l) the
imposition of a Lien under the Internal Revenue Code or ERISA on the assets of
Borrower, any Subsidiary or any ERISA Affiliate, or Borrower or any Subsidiary
or ERISA Affiliate has been notified in writing that such a Lien will be imposed
on the assets of Borrower, Subsidiary or ERISA Affiliate.

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

 

4



--------------------------------------------------------------------------------

“Financial Statements” shall mean the financial statements required to be
submitted to Bank under Section 5.11(b)(ii) and (iii) hereof.

“GAAP” shall mean generally accepted accounting principles, consistently
applied.

“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, municipal, city, town, special
district or otherwise) whether now or hereafter in existence.

“Guarantor” shall mean CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland
limited partnership.

“Indemnified Liabilities” shall have the meaning set forth in Section 14.1
hereof.

“Indemnified Parties” shall mean (a) Bank, (b) any assignee of the Loan, (c) any
receiver or other fiduciary appointed in a foreclosure or other Creditors’
Rights Laws proceeding, (c) any officers, directors, shareholders, partners,
member, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(d) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Mortgage; provided, however,
that Indemnified Parties shall not include any purchaser or purchasers of all or
any part of the Project at a foreclosure sale, or any party acquiring title to
all or any part of the Project by deed-in-lieu of foreclosure, unless such party
is Bank or an affiliate of Bank.

“Insurance Certificates” shall have the meaning set forth in Section 8.1(b)
hereof.

“Insurance Premiums” shall have the meaning set forth in Section 8.1(b) hereof.

“Insurance Reserve Account” shall have the meaning set forth in Section 8.2
hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 8.3 hereof.

“Interest Rate” shall have the meaning set forth in the Note.

“Internal Revenue Code” shall mean the Internal Revenue Code, as amended, as it
may be further amended from time to time, and any successor statutes thereto,
and applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.

“Involuntary Rate” shall have the meaning set forth in the Note.

 

5



--------------------------------------------------------------------------------

“Large Lease” shall mean all Leases to any tenant or affiliate of such tenant
for premises in aggregate exceeding 6,000 square feet of rentable space.

“Lease” shall mean any lease entered into by Borrower, as landlord, for all or
any portion of the Project.

“Legal Requirements” shall mean all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting Borrower or the Project or any part thereof, or the construction, use,
alteration or operation thereof, whether now or hereafter enacted and in force,
and all permits, licenses, authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower or the Project or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to the Project or any part thereof, or (b) in any way limit the use and
enjoyment thereof.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, the Project, any portion thereof or any interest
therein, including, without limitation, any conditional sale or the title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanics’, materialmen’s and other similar liens and encumbrances.

“Loan” shall have the meaning set forth in the Recitals.

“Loan Amount” shall mean the outstanding principal balance of the Loan at any
particular time.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases and Rents, the Environmental Indemnity
Agreement, the Assignment of Agreements, Licenses, Permits and Contracts, the
Subordination of Management Agreement and any and all other documents,
agreements and certificates executed and/or delivered in connection with the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Loan To Value Ratio” shall be obtained by dividing: (i) the outstanding
principal balance of the Loan (after accounting for the contemplated pay down of
Loan principal for a Released Project) by (ii) the “as-stabilized” value
(determined as of the closing of the release of the applicable portion of the
Project) of the Project or part of Project, expressed as a percentage

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, amounts paid in settlement of whatever kind or nature (including, but
not limited to, legal fees and other costs of defense).

“Major Lease” shall mean all Leases to any tenant or affiliate of such tenant
for premises in aggregate exceeding 10,000 square feet of rentable space.

 

6



--------------------------------------------------------------------------------

“Management Agreement” shall mean, with respect to each Borrower’s Project, any
management agreement which may hereafter be entered into by and between each
Borrower and a Manager, pursuant to which such Manager is to provide management
and other services with respect to the Project, as the same may be amended,
restated, replaced, supplemented or otherwise modified in accordance with the
terms of this Agreement.

“Manager” shall mean (a) collectively, TOWER REALTY ASSET MANAGEMENT, INC., a
Florida corporation, and TOWER REALTY PARTNERS, INC., a Florida corporation, or
(b) a Qualified Manager.

“Maturity Date” shall have the meaning set forth in the Note.

“Maximum Rate” shall have the meaning set forth in the Note.

“Minimum TI/LC Reserve Balance” shall have the meaning set forth in Section 2.1
hereof.

“Monthly Capex Payment” shall have the meaning set forth in Section 5.29 hereof.

“Mortgage” shall mean each Mortgage, Assignment of Leases and Rents and Profits,
Security Agreement and Fixture Filing made by each Borrower to Bank, to be
recorded in the Official Records of Orange County, Florida (the “Recording
Office”), as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA as to which Borrower or any ERISA Affiliate contributes or, within the
last six (6) years, contributed or had any obligation to contribute or otherwise
has any obligation or liability, whether actual or contingent.

“Note” shall mean that certain Promissory Note dated of even date herewith in
the original principal amount of the Loan made by Borrower to Bank, as the same
may be modified from time to time.

“OECD” shall mean the Organization for Economic Cooperation and Development.

“OFAC” shall mean the Office of Foreign Assets Control, Department of the
Treasury.

“Operating Account” shall have the meaning set forth in Article XII hereof.

“Organizational Documents” shall mean, as to any Person, the certificate of
incorporation and by-laws with respect to a corporation; the articles of
organization (or the equivalent of such items under applicable state law) and
operating agreement with respect to a limited liability company; the certificate
of limited partnership and partnership agreement with respect to a limited
partnership, or any other organizational or governing documents of such Person.

 

7



--------------------------------------------------------------------------------

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, now or hereafter levied or assessed or
imposed against the Project or any part thereof.

“Patriot Act” shall have the meaning set forth in Section 4.23 hereof.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Permitted Encumbrances” shall mean, with respect to each Borrower’s Project (a)
Liens, if any, for Taxes imposed by any Governmental Authority not yet due and
payable or delinquent, (b) all Liens and other encumbrances and matters
disclosed in the Title Policy with respect to such Project as Bank has approved
or may approve in writing in Bank’s sole and absolute discretion, (c) all
Leases, license agreements, and other occupancy agreements affecting such
Project as Bank has approved or may approve in writing in Bank’s sole and
absolute discretion, (d) all Liens and security interests created by the Loan
Documents, and (e) such other encumbrances as Bank has approved or may approve
in writing in Bank’s sole and absolute discretion.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

“Plans” shall have the meaning set forth in Section 8.3 hereof.

“Policies” shall have the meaning set forth in Section 8.1(b) hereof.

“Policy” shall have the meaning set forth in Section 8.1(b) hereof.

“Prepayment Premium” shall have the meaning set forth in the Note.

“Prohibited Transfer” shall have the meaning set forth in Section 7.2(a) hereof.

“Project” shall mean with respect each Borrower, each Borrower’s Property, the
buildings thereon (which each may be referred to herein individually or
collectively as “Building”), and all other structures thereon, and all
easements, rights, privileges and appurtenances (including, without limitation,
any air or development rights, if any) thereunto belonging or in any way
appurtenant, and all of the estate, right, title, interest, claim or demand
whatsoever of each Borrower therein, and all estates, rights, titles, interests,
privileges, tenements, hereditaments, and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to each Borrower’s
Property, either in law or in equity, in possession or expectancy, now or
hereafter acquired.

“Property” shall mean those certain parcels of land, more particularly described
in Exhibit “B” of this Agreement owned by each Borrower and described on
“Exhibit A” of each Borrower’s Mortgage.

 

8



--------------------------------------------------------------------------------

“Property Condition Report” shall mean (i) the Property Condition Report for
Research Commons dated May 20, 2016, prepared by Partner Engineering and
Science, Inc. under Project No. 16-162225.1, (ii) the Property Condition Report
for Technology Point I &II dated May 20, 2016, prepared by Partner Engineering
and Science, Inc. under Project No. 16-162225.2 and (iii) the Property Condition
Report for University Tech Center dated May 24, 2016, prepared by Partner
Engineering and Science, Inc. under Project No. 16-162225.3.

“Property Income” shall mean all rents, income, issues, profits, security
deposits and other benefits to which each Borrower may now or hereafter be
entitled from its Project.

“Qualified Manager” shall mean a property manager which (i) is a reputable and
experienced professional management company having at least three (3) years’
experience in the management of commercial properties with similar uses as the
Project and in the jurisdiction in which the Project is located, and (ii) is not
the subject of a bankruptcy or similar insolvency proceeding.

“Qualified Transferee” shall mean a Person that (i) is a real estate investment
trust, a bank, saving and loan association, investment bank, insurance company,
trust company, commercial credit corporation, pension plan, pension fund or
pension advisory firm, government entity or plan, investment company registered
under the Investment Company Act of 1940, as amended, or exempt or excluded from
registration or regulation thereunder pursuant to such Act and the rules
thereunder, money management firm or a “qualified institutional buyer” within
the meaning of Rule 144A under the Securities Act of 1933, as amended, or an
institutional “accredited investor” within the meaning of Regulation D under the
Securities Act of 1933, as amended, (ii) has total assets (in name or under
management) in excess of Two Hundred Million and No/100 Dollars
($200,000,000.00) and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholder’s equity of Fifty Million
and No/100 Dollars ($50,000,000.00), (iii) is not the subject of a proceeding
involving bankruptcy, insolvency, reorganization or relief of debtors, (iv) has
not been convicted in a criminal proceeding for a felony or a crime involving
moral turpitude and is not reputed to have substantial business or other
affiliations with an organized crime figure (v) has no material outstanding
judgments against such person, and (vi) causes the Projects to be managed by one
or more Qualified Managers.

“REIT Operating Partnership” shall mean City Office REIT Operating Partnership,
L.P., a Maryland limited partnership.

“Research Commons Project” shall mean the part of the Project located on the CIO
RESEARCH COMMONS, LLC’s Property as described on Exhibit “B”.

“Restoration Work” shall have the meaning set forth in Section 8.3 hereof.

“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.

“Sale or Pledge” shall have the meaning set forth in Section 7.1 hereof.

“SNDA” shall mean Subordination, Non-Disturbance and Attornment Agreement.

 

9



--------------------------------------------------------------------------------

“State” shall mean, with respect to the Project, the state in which the Project
or any part thereof is located, and with respect to Borrower, the state of
Borrower’s organization.

“Subordination of Management Agreement” shall mean, individually and
collectively, each Assignment and Subordination of Management Agreement among
Bank, Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Subsidiary” shall mean any corporation, partnership, limited liability company
or other entity in which a Person holds an equity interest which is more than
twenty percent (20%) of the equity classes issued by such entity.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Project (or any part thereof).

“Technology Point Project” shall mean the part of the Project located on CIO
TECHNOLOGY POINT I & II, LLC’s Property as described on Exhibit “B”.

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Project under a Lease or other occupancy agreement with Borrower
or any predecessor-in-interest to Borrower.

“Tenant Improvements” means construction work to be performed by Borrower as
landlord under each applicable Lease and/or the payment of allowances to or for
the benefit of tenants for such purposes.

“Term” shall have the meaning set forth in the Note.

“TI/LC Disbursement Request” shall have the meaning set forth in Section 2.3
hereof.

“TI/LC Reserve” shall have the meaning set forth in Section 2.2 hereof.

“TI/LC Reserve Account” shall have the meaning set forth in Section 2.2 hereof.

“Title Company” shall have the meaning set forth in Section 3.2 hereof.

“Title Policy” shall have the meaning set forth in Section 3.2 hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

“University Tech Project” shall mean the part of the Project located on
UNIVERSITY TECH, LLC’s Property as described on Exhibit “B”.

“Un-Released Project” shall have the meaning set forth in Article XI.

 

10



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2. Interpretation. Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the Loan Documents:

(a) Number; Inclusion. To the extent the context so requires, references to the
plural include the singular, references to the singular include the plural, and
references to the part include the whole; “or” has the inclusive meaning
represented by the phrase “and/or”; and “including” has the meaning represented
by the phrase “including, without limitation,”;

(b) Reserved;

(c) Construction. This Agreement and all other Loan Documents shall be construed
without regard to any presumption or other rule requiring construction against
the party causing this Agreement and all such other Loan Documents to be
drafted. If any words or phrases in this Agreement or any other Loan Document
shall have been stricken out or otherwise eliminated, whether or not any other
words or phrases have been added, this Agreement and all other Loan Documents
shall be construed as if the words or phrase so stricken out or otherwise
eliminated were never included herein or therein and no implication or inference
shall be drawn from the fact that said words or phrases were so stricken out or
otherwise eliminated;

(d) Reserved;

(e) Documents Taken as a Whole. The words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or in any Loan Document refer to
this Agreement or such Loan Document as a whole and not to any particular
provision of this Agreement or such Loan Document;

(f) Headings. The section and other headings contained in this Agreement or any
Loan Document and the table of contents (if any) preceding this Agreement or any
Loan Document are for reference purposes only and shall not control or affect
the construction of this Agreement or such Loan Document or the interpretation
thereof in any respect;

(g) Implied References to this Agreement. Article, section, subsection, clause,
schedule and exhibit references are to this Agreement unless otherwise
specified;

(h) Persons. Reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement or by such Loan Document, as the case may be, and reference to a
Person in a particular capacity excludes such Person in any other capacity;

(i) Modifications to Documents. Reference to any agreement (including this
Agreement and any Loan Document, together with the schedules and exhibits hereto
or thereto), document or instrument means such agreement, document or instrument
as amended, modified, replaced, substituted for, superseded or restated at the
relevant time;

 

11



--------------------------------------------------------------------------------

(j) From, To and Through. Relative to the determination of any period of time,
“from” means “from and including,” “to” means “to but excluding,” and “through”
means “through and including”; and

(k) Shall; Will. References to “shall” and “will” are intended to have the same
meaning.

ARTICLE II

GENERAL TERMS

Section 2.1. Loan Proceeds. The Loan shall be in the original maximum principal
amount of $30,875,000.00, which shall be fully disbursed on the Closing Date.

Section 2.2. TI/LC Reserve and Account. On the Closing Date, Loan proceeds of
$950,000.00 advanced to Borrower shall be deposited by Borrower in a fully
restricted reserve account held with Bank (the “TI/LC Reserve
Account”). Borrower shall be required to deposit additional funds of at least
$32,500.00 monthly into the TI/LC Account, which funds shall be transferred from
the Operating Account to the TI/LC Reserve Account monthly, with the first
transfer to occur with the first payment of monthly Note principal and interest,
and thereafter to occur on the same date each month up and including the 60th
monthly payment (the initial reserve deposit and each monthly reserve transfer,
the “TI/LC Reserve”). As of January 1, 2018, Borrower shall maintain a minimum
TI/LC Reserve Account balance of $750,000.00 (the “Minimum TI/LC Reserve
Balance”).

The TI/LC Reserve shall be made available to fund, with respect to the Projects,
Tenant Improvements and leasing commissions for any new Lease and any renewal,
extension, or expansion of an existing Lease, pursuant to the conditions set
forth under Section 2.3 below.

Should any Borrower’s Released Project satisfy the Partial Release Conditions
under Article XI below, upon the payment of the Release Amount to Bank, (i) the
required $32,500.00 monthly deposit to the TI/LC Reserve Account shall be
reduced by such Release Project’s Allocable Percentage, and (ii) Bank shall make
a determination with respect to the disbursement of any of the balance of the
TI/LC Reserve Account to Borrower for the release of the Released Project. Such
determination by Bank shall reasonably account for the current tenancy, lease
maturity dates, and anticipated tenant improvements and leasing commission
needs, of the Unreleased Project. For the avoidance of doubt, in no event will
the Minimum TI/LC Reserve Balance increase in connection with any release under
Article XI below.

Each “Release Project’s Allocable Percentage” are as follows based on each
Project’s rentable area:

Research Commons Project (129,424 ft.2) – 47%

Technology Point Project (58,756 ft.2) – 22%

University Tech Project (83,454 ft.2) – 31%

 

12



--------------------------------------------------------------------------------

Section 2.3. TI/LC Reserve Terms and Condition. The entire TI/LC Reserve
proceeds shall be made available to fund Tenant Improvements and leasing
commissions for Leases with new Tenants and for renewals and/or expansions of
existing Leases in accordance with the terms and conditions set forth below in
this Section 2.3. For the avoidance of doubt, a Release Project’s Allocable
Percentage shall not limit or otherwise affect the amount of TI/LC Reserve funds
that may be disbursed with respect to such Project in accordance with this
Section 2.3.

Borrower may request release of TI/LC Reserve by written request executed by an
Authorized Representative in the form of Exhibit “C” attached hereto (“TI/LC
Disbursement Request”), which shall include a copy of the Lease and
certification by such Authorized Representative on behalf of Borrower that the
Lease is at market rate and on market terms (or if not, such Lease has otherwise
been approved by Bank in accordance with the terms of this Agreement). Borrower
shall be limited to one TI/LC Disbursement Request per month for a minimum
amount of $50,000.00. Borrower shall provide to Bank with each TI/LC
Disbursement Request to fund Tenant Improvements: (i) an itemized cost breakdown
of the Tenant Improvements to funded by such TI/LC Disbursement Request
proceeds, (ii) any contract for the Tenant Improvements to be funded by such
TI/LC Disbursement Request proceeds, (iii) copies of invoices or paid receipts
for each single expense in excess of $10,000.00, (iv) partial or final lien
waivers, as applicable, from all contractors, subcontractors or suppliers in
form and substance satisfactory to Bank for each single expense in excess of
$10,000.00 and (v) a leasing commission invoices with each TI/LC Advance Request
to fund leasing commissions. If required by Bank with respect to any TI/LC
Disbursement Request that exceeds $50,000.00, Bank shall have received an
endorsement the Title Policy within ten (10) days of release of TL/LC Reserve
proceeds.

Within 15 days after receiving a TI/LC Disbursement Request, and subject to (i)
with respect to the TI/LC Disbursement Requests for tenant improvements work for
any tenant improvement project which would exceed $250,000 in aggregate,
inspection and approval by Bank’s third party engineer or other consultant,
which inspection costs and fees shall be payable by Borrower , and (ii) such
other the conditions set forth in this Agreement, Bank shall release the
requested proceeds set forth in TI/LC Disbursement Request to Borrower to the
extent of available TI/LC Reserve proceeds in the TI/LC Reserve Account and, as
of January 1, 2018, subject to the Minimum TI/LC Reserve Balance.

With respect to any TI/LC Advance requested by Borrower as provided in this
Section 2.3, Borrower agrees to provide to Bank such additional documentation
and instruments (including, but not limited to, invoices, loan statements and
budgets) as may be reasonably requested by Bank from time to time in order to
evidence or support the use of the proceeds of such TI/LC Disbursement Request.

Borrower may request release of TI/LC Reserve as set forth under this Section
2.3 up to and including the day prior to the Maturity Date. Any disbursement of
the TI/LC Reserve shall be made from the TI/LC Reserve Account and deposited in
the Operating Account.

 

13



--------------------------------------------------------------------------------

Section 2.4. Interest Rate and Loan Payments.

(a) The Loan shall bear interest at the per annum rates set forth in the Note.

(b) Borrower hereby agrees to make principal and interest payments as set forth
in the Note.

(c) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder and
under the other Loan Documents shall be made to the Bank at the Bank’s office in
Dollars and in immediately available funds not later than 2:00 p.m. EST on the
date specified herein. All payments received by the Bank after 2:00 p.m. EST
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

Section 2.5. Usury Savings. This Agreement and the Note are subject to the
express condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject Bank
to either civil or criminal liability as a result of being in excess of the
Maximum Rate. If, by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Rate, the Interest Rate
or the Involuntary Rate, as the case may be, shall be deemed to be immediately
reduced to the Maximum Rate and all previous payments in excess of the Maximum
Rate shall be deemed to have been payments in reduction of principal, without
premium, and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Bank for the use, forbearance, or detention of the sums due
under the Loan, shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Loan
until payment in full so that the rate or amount of interest on account of the
Loan does not exceed the Maximum Rate of interest from time to time in effect
and applicable to the Loan for so long as the Loan is outstanding.

ARTICLE III

CONDITIONS PRECEDENT

The obligation of Bank to enter into this Agreement and make the financial
accommodations provided for hereunder is subject to the fulfillment by Borrower
and Guarantor or waiver by Bank of the following conditions precedent no later
than the Closing Date.

Section 3.1. Representations and Warranties; Compliance with  Conditions. The
representations and warranties of Borrower and Guarantor contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the Closing Date with the same effect as if made on and as
of such date, and Bank shall have determined that no Event of Default shall have
occurred and be continuing and Borrower and Guarantor shall be in compliance in
all material respects with all terms and conditions set forth in this Agreement
and in each other Loan Document on its part to be observed or performed.

 

14



--------------------------------------------------------------------------------

Section 3.2. Delivery of Loan Documents; Title Policy; Due Diligence Items.

(a) Mortgage, Loan Agreement and Note. Bank shall have received from Borrower
fully executed and acknowledged counterparts of its Mortgage, so as to
effectively create upon such recording and/or filing valid and enforceable Liens
upon the Project, of first priority, in favor of Bank. Bank shall have also
received from Borrower and Guarantor, as applicable, fully executed counterparts
of this Agreement, the Note and all of the other Loan Documents.

(b) Policy; Title Policy. Bank shall have received a paid title insurance policy
or “marked up” commitment committing the Title Company to insure title to the
Property pursuant to such marked up commitment (individually and collectively,
the “Title Policy”), in the aggregate amount of the Mortgage, issued by a title
company (the “Title Company”) acceptable to Bank and dated as of the Closing
Date or such later date of the recording or filing of the Mortgage. Such Title
Policy shall (A) provide coverage for the full amount of the Loan, (B) insure
Bank that the Mortgage insured by such Title Policy creates a valid, perfected
lien on the Project of first priority and that each Borrower is the sole owner
of a valid fee estate in and to its Project, free and clear of all exceptions
from coverage other than the standard and specific exceptions and exclusions
from coverage set forth in the Title Policy as approved and accepted by Bank,
(C) provide full coverage against mechanics’ liens (filed and inchoate), (D)
contain such endorsements and affirmative coverages as Bank may reasonably
request, and (E) name Bank as the insured. Bank also shall have received
evidence that all premiums in respect of such Title Policy have been paid.

(c) Survey. Bank shall have received an ALTA survey or surveys for the Property
certified to Bank and the Title Company and their successors and assigns, and
otherwise acceptable to Bank.

(d) Insurance. Bank shall have received such Acord forms as Bank shall require
evidencing the insurance required to be maintained by Borrower hereunder,
satisfactory to Bank in Bank’s reasonable discretion, and, evidence of the
payment of all Insurance Premiums payable for the existing policy period.

(e) Related Documents. Each additional document not specifically referenced
herein, but relating to the Loan, shall have been duly authorized, executed and
delivered by all parties thereto.

(f) Lien Searches. Bank shall be reasonably satisfied with such search results
pertaining to Borrower, Guarantor and such other Persons as reasonably required
by Bank for state and federal tax liens, bankruptcy, judgment, litigation and
state and local UCC filings.

(g) Environmental Report. Bank shall have received an Environmental Report in
respect of the Project, which report shall be satisfactory to Bank in all
respects.

Section 3.3. Intentionally Omitted.

 

15



--------------------------------------------------------------------------------

Section 3.4. Organizational Documents. Bank shall have received (a) certified
copies of all Organizational Documents related to Borrower which must be
acceptable to Bank, in Bank’s sole and absolute discretion, and (b) such other
evidence of the formation, structure, existence and/or good standing of Borrower
and such other Persons as Bank may request, in Bank’s sole and absolute
discretion, including, without limitation, good standing or existence
certificates, resolutions authorizing the entering into of the Loan and the
granting of the Mortgage and incumbency certificates as may be requested by
Bank.

Section 3.5. Opinions of Counsel. Bank shall have received opinions of counsel
with respect to (i) formation, existence and good standing of Borrower, and (ii)
due execution, authority, enforceability of the Loan Documents and (iii) and
such other matters as Bank may require. All such opinions shall be in form,
scope and substance reasonably satisfactory to Bank and Bank’s counsel in their
sole and absolute discretion.

Section 3.6. Taxes and Other Charges. Borrower shall have paid all Taxes and
Other Charges (including any in arrears) relating to the Project to the extent
due and payable as of the Closing Date.

Section 3.7. Completion of Proceedings. All corporate and other proceedings
taken or to be taken in connection with the transactions contemplated by this
Agreement and other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Bank, and Bank shall have received all
such counterpart original or certified copies of such documents as Bank may
reasonably request.

Section 3.8. Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

Section 3.9. Transaction Costs. Except as otherwise expressly provided herein,
Borrower shall have paid or reimbursed Bank for all reasonable out of pocket
expenses actually incurred in connection with the underwriting, negotiation, and
closing of the Loan, including, without limitation, title insurance premiums and
other title company charges; registration, filing and similar fees, taxes and
charges; transfer, deed, stamp, mortgage recording or documentary taxes or
similar fees or charges; costs of third-party reports, including, without
limitation, environmental studies, credit reports, appraisals, surveys,
underwriting and origination expenses; and all reasonable legal fees and
expenses charged by outside counsel to Bank.

Section 3.10. No Material Adverse Change. There shall have been no material
adverse change in the financial condition or business condition of the Project,
Borrower or any other Person contributing to the operating income and operations
of the Project since the date of the most recent financial statements and/or
other information delivered to Bank. The income and expenses of the Project, the
occupancy and leases thereof, and all other features of the transaction shall be
as represented to Bank without material adverse change. Neither Borrower nor
Guarantor shall be the subject of any bankruptcy, reorganization, or insolvency
proceeding.

Section 3.11. Leases. Bank shall have received copies of all Leases affecting
the Project, which shall be satisfactory in form and substance to Bank.

 

16



--------------------------------------------------------------------------------

Section 3.12. Tenant Estoppels. Bank shall have received tenant estoppels from
all tenants under any Large Lease, addressed to Bank, in such form and substance
satisfactory to Bank in all respects, Bank hereby acknowledging and agreeing
that this condition is satisfied or otherwise waived as of the Closing Date.

Section 3.13. SNDA. Bank shall have received SNDAs from all tenants under any
Large Lease, in such form and substance satisfactory to Bank in all respects,
Bank hereby acknowledging and agreeing that this condition is satisfied or
otherwise waived as of the Closing Date.

Section 3.14. Tax Lot. Bank shall have received evidence that the Property
constitutes one or more separate tax lots, which evidence shall be satisfactory
to Bank in all respects, it being acknowledged and agreed by Bank that delivery
of the survey or surveys referenced in Section 3.2(c) above shall constitute
satisfactory evidence thereof.

Section 3.15. Borrower’s and Guarantor’s Financials. Bank shall have received
copies of Borrower’s and Guarantor’s most recent financial statements, including
a summary of real estate owned by Guarantor.

Section 3.16. Further Documents. Bank or Bank’s counsel shall have received such
other and further approvals, opinions, documents and information as Bank or
Bank’s counsel may have requested in form and substance satisfactory to Bank and
Bank’s counsel

Section 3.17. Property Condition Report. Bank shall have received and approved,
at Bank’s sole discretion, the Property Condition Report.

Notwithstanding anything to the contrary contained in this Loan Agreement or any
other Loan Documents, but subject to the express terms and conditions of any
post-closing letter agreement entered into by Bank and Borrower on the Closing
Date, Bank’s funding of all or any part of the Loan on the Closing Date shall be
conclusive evidence of the satisfaction or waiver of all conditions precedent
set forth in this Article III.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to Bank, as of the Closing Date that:

Section 4.1. Organization. Borrower (a) has been duly organized and is validly
existing and in good standing with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged, (b) is
duly qualified to do business and is in good standing in each jurisdiction where
it is required to be so qualified in connection with its properties, businesses
and operations, (c) possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, and the sole business of
Borrower is the ownership and management of its Project, and (d) has full power,
authority and legal right to mortgage its Project pursuant to the terms of the
Loan Documents and has full power, authority and legal right to keep and observe
all of the terms of the Loan Documents to which it is a party.

 

17



--------------------------------------------------------------------------------

Borrower represents and warrants that the chart attached hereto as Exhibit “D”
sets forth an accurate listing of the direct owner of all of the membership
interests in Borrower, such direct owner being SCCP Central Valley Limited
Partnership, a Delaware limited partnership (the “Borrower Member”).

Section 4.2. Status of Borrower. Borrower’s exact legal name is correctly set
forth on the first page of this Agreement, on the Mortgage, and on any UCC-1
Financing Statements filed in connection with the Loan. Borrower is an
organization of the type specified on the first page of this Agreement. Borrower
is organized under the laws of the State of Delaware and is authorized to do
business under the laws of the State of Florida. Borrower’s principal place of
business and chief executive office, and the place where Borrower keeps its
books and records, including recorded data of any kind or nature, regardless of
the medium of recording, including software, writings, plans, specifications and
schematics, has been for the preceding four (4) months (or, if less, the entire
period of the existence of Borrower) the address of Borrower set forth in
Section 15.1 of this Agreement. Borrower may designate a change of principal
place of business and chief executive office by written notice to Bank by
certified mail, return receipt requested, postage prepaid, at least thirty (30)
days before such change of principal place of business and chief executive
office is to become effective.

Section 4.3. Validity of Documents. Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents. This Agreement and the other Loan Documents have been duly
executed and delivered by or on behalf of Borrower and Guarantor and constitutes
the legal, valid and binding obligations of Borrower and Guarantor enforceable
against Borrower and Guarantor in accordance with their respective terms,
subject only to applicable bankruptcy, insolvency and similar laws affecting
rights of creditors generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

Section 4.4. No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower and Guarantor will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of Borrower and Guarantor pursuant to the terms of any
agreement or instrument to which Borrower and Guarantor is a party or by which
any of Borrower’s or Guarantor’s property or assets is subject, nor will such
action result in any violation of the provisions of any statute or any order,
rule or regulation of any Governmental Authority having jurisdiction over
Borrower or Guarantor or any of Borrower’s or Guarantor’s properties or assets,
and any consent, approval, authorization, order, registration or qualification
of or with any Governmental Authority required for the execution, delivery and
performance by Borrower and Guarantor of this Agreement or any of the other Loan
Documents has been obtained and is in full force and effect.

Section 4.5. Litigation. To the Borrower’s knowledge, there are no actions,
suits or proceedings at law or in equity by or before any Governmental Authority
or other agency now pending or threatened against or affecting Borrower,
Guarantor or the Project, which actions, suits or proceedings, if finally and
adversely determined against Borrower, Guarantor or the Project, could
materially adversely affect Borrower’s or Guarantor’s ability to perform their
obligations under this Agreement or the condition or ownership of the Project.

 

18



--------------------------------------------------------------------------------

Section 4.6. Agreements. No Borrower is a party to any agreement or instrument
or subject to any restriction which would materially and adversely affect the
Project or Borrower’s ability to perform its obligations under this
Agreement. To Borrower’s knowledge, Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which
Borrower is a party or by which Borrower or the Project is bound. Borrower has
no material financial obligations under any agreement or instrument to which
Borrower is a party or by which Borrower or the Project is otherwise bound,
other than (a) obligations incurred in the ordinary course of the ownership,
leasing and operation of the Project (b) obligations under the Loan Documents,
and (c) obligations under the Borrower Operating Agreement.

Section 4.7. Solvency. Neither Borrower nor Guarantor has entered into the
transaction or executed the Note, this Agreement or any other Loan Documents
with the actual intent to hinder, delay or defraud any creditor and Borrower and
Guarantor have each received reasonably equivalent value in exchange for their
respective obligations under such Loan Documents. No petition in bankruptcy has
been filed against Borrower or Guarantor in the last ten years, and neither
Borrower nor Guarantor in the last ten years has made an assignment for the
benefit of creditors or taken advantage of any Creditors’ Rights Laws. Neither
Borrower nor Guarantor is contemplating either the filing of a petition by it
under any Creditors’ Rights Laws or the liquidation of all or a major portion of
Borrower’s or Guarantor’s assets or property, and Borrower has no knowledge of
any Person contemplating the filing of any such petition against Borrower or
Guarantor.

Section 4.8. Full and Accurate Disclosure. No material statement of fact made by
or on behalf of Borrower or Guarantor in this Agreement or in any of the other
Loan Documents or in any other document or certificate delivered by or on behalf
of Borrower or Guarantor contains any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained herein
or therein not misleading in any material respect. There is no material fact
presently known to Borrower which has not been disclosed to Bank which adversely
affects, nor as far as Borrower can reasonably foresee, might adversely affect,
the Project or the business, operations or condition (financial or otherwise) of
Borrower or Guarantor.

Section 4.9. ERISA Compliance.

(a) Borrower covenants, represents and warrants that (i) Borrower is not and
will not be a Benefit Plan Investor, (ii) neither Borrower nor any of its
Subsidiaries or ERISA Affiliates maintains or contributes to, or has at any time
maintained or contributed to, or has any liability, whether actual or
contingent, under, a plan subject to Section 302 or Title IV of ERISA or to
Section 412 of the Internal Revenue Code, (iii) neither Borrower nor any of its
Subsidiaries or ERISA Affiliates has ever contributed to or had an obligation to
contribute to any Multiemployer Plan. None of the Benefit Plans are part of, or
have at any time been part of, a multiple employer welfare arrangement, as that
term is defined in Section 3(40) of ERISA, (iv) no Benefit Plan is or was at any
time a multiple employer plan, as described in Section 413(c) of

 

19



--------------------------------------------------------------------------------

the Internal Revenue Code or Sections 4063 or 4064 of ERISA, and (v) neither
Borrower nor any of its Subsidiaries or ERISA Affiliates has ever contributed to
or had an obligation to contribute to any such plan.

(b) No ERISA Event has occurred or is reasonably expected to occur. No employee
welfare benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA of
Borrower or any Subsidiary, provides benefit coverage subsequent to termination
of employment except as required by Title I, Part 6 of ERISA or applicable state
insurance laws. Each Benefit Plan is in material compliance with ERISA, the
Internal Revenue Code and any applicable law. Each Benefit Plan that is intended
to qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service for all
required amendments regarding its qualification thereunder that considers the
law changes incorporated in the plan sponsor’s most recently expired remedial
amendment cycle determined under the provisions of Rev. Proc. 2007-44, and
nothing has occurred subsequent to the issuance of such termination letter which
would prevent, or cause the loss of, such qualification.

Section 4.10. Not a Foreign Person. Borrower is not a “foreign person” within
the meaning of § 1445(f)(3) of the Internal Revenue Code.

Section 4.11. Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower or Guarantor including,
without limitation, the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable, and neither Borrower nor Guarantor has asserted
any right of rescission, set-off, counterclaim or defense with respect
thereto. To the knowledge of Borrower, no Event of Default by Borrower or
Guarantor exists under or with respect to any Loan Document to which Borrower or
Guarantor is a party.

Section 4.12. Business Purposes. The Loan is solely for the business purpose of
Borrower, and is not for personal, family, household, or agricultural purposes.

Section 4.13. Compliance. To the Borrower’s knowledge, and other than as
contained in any searches requested by or on behalf of Bank in connection with
the Loan, in the Title Policy, or in any survey, property condition report,
environmental report or other written report delivered to Bank prior to the
Closing Date, Borrower and the Project, and the use and operation of the
Project, comply in all material respects with all Legal Requirements, including,
without limitation, building and zoning ordinances and codes and the Americans
with Disabilities Act. To the best of Borrower’s knowledge, neither Borrower nor
Guarantor is in default or violation of any order, writ, injunction, decree or
demand of any Governmental Authority and neither Borrower nor Guarantor has
received any written notice of any such default or violation. There has not been
committed by Borrower or Guarantor or, to Borrower’s knowledge, any other Person
in occupancy of or involved with the operation or use of the Project any act or
omission affording any Governmental Authority the right of forfeiture as against
the Project or any part thereof or any monies paid in performance of Borrower’s
or Guarantor’s obligations under any of the Loan Documents.

 

20



--------------------------------------------------------------------------------

Section 4.14. Financial Information. All financial data, including, without
limitation, the balance sheets, statements of cash flow, statements of income
and operating expense and rent rolls, that have been delivered to Bank in
respect of Borrower, Guarantor and/or the Project (a) are true, complete and
correct in all material respects as of the date of such information, (b)
accurately represent the financial condition of Borrower, Guarantor and/or the
Project, as applicable, as of the date of such reports, and (c) to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with the accrual accounting method or GAAP or such
other method satisfactory to Bank throughout the periods covered, except as
disclosed therein. Borrower has no contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a material adverse effect on the Project or the
current and/or intended operation thereof, except as referred to or reflected in
said financial statements or in the Loan Documents. Since the date of such
financial statements, there has been no materially adverse change in the
financial condition, operations or business of the Project, Borrower or
Guarantor from that set forth in said financial statements, which would impact
the Borrower’s or Guarantor’s ability to perform its obligations under the Loan
Documents.

Section 4.15. Illegal Activity. No portion of the Project has been or shall be
purchased with proceeds of any illegal activity and no part of the proceeds of
the Loan will be used in connection with any illegal activity.

Section 4.16. Separate Tax and Zoning Lot. Each Borrower’s Property constitutes
a distinct parcel or parcels for purposes of zoning and of taxes, assessments
and impositions (public or private) and are not otherwise considered as part of
a larger single lot which includes property other than each such Borrower’s
Property for purposes of zoning or of taxes, assessments or impositions (public
or private).

Section 4.17. Federal Reserve Regulations. Borrower shall use the proceeds of
the Loan for the purposes set forth in this Agreement and not for any illegal
activity. No part of the proceeds of the Loan will be used for the purpose of
purchasing or acquiring any “margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System or for any other purpose
which would be inconsistent with such Regulation U or any other Regulations of
such Board of Governors, or for any purposes prohibited by Legal Requirements or
prohibited by the terms and conditions of this Agreement or the other Loan
Documents.

Section 4.18. Investment Company Act. Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

Section 4.19. No Change in Facts or Circumstances; Disclosure. To the knowledge
of Borrower, all information submitted by Borrower, Guarantor or Borrower’s or

 

21



--------------------------------------------------------------------------------

Guarantor’s agents to Bank and in all financial statements, rent rolls, reports,
certificates and other documents submitted in connection with the Loan or in
satisfaction of the terms thereof and all statements of fact made by Borrower in
this Agreement or in any other Loan Document, are accurate, complete and correct
in all material respects as of the date of such item. To the knowledge of
Borrower, there has been no material adverse change in any condition, fact,
circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
materially and adversely affects or might materially and adversely affect the
Project, or Borrower’s or Guarantor’s ability to perform their obligations under
the Loan Documents. Borrower and Guarantor have disclosed to Bank all material
facts and have not failed to disclose any material fact that could cause any
representation or warranty made herein to be materially misleading. With respect
to any representations, warranties, or statements of fact which are specifically
qualified in this Agreement as being true and correct to Borrower’s knowledge,
the representation and warranty set forth in this Section 4.19 shall be, to the
best of Borrower’s knowledge, true and correct as of the Closing Date.

Section 4.20. Special Purpose Entity. Borrower meets, in all material respects,
all of the requirements of Article VI hereof as of the Closing Date.

Section 4.21. Intellectual Property. All trademarks, trade names and service
marks necessary to the business of Borrower as presently conducted or as
Borrower contemplates conducting Borrower’s business are in good standing and,
to the extent of Borrower’s knowledge, uncontested. To the Borrower’s knowledge,
Borrower has not infringed, is not infringing, and has not received notice of
infringement with respect to asserted trademarks, trade names and service marks
of others. To Borrower’s knowledge, there is no infringement by others of
trademarks, trade names and service marks of Borrower.

Section 4.22. Embargoed Person. To the Borrower’s knowledge, as of the date
hereof and at all times throughout the term of the Loan, including after giving
effect to any transfers of interests permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower or Guarantor constitutes
property of, or are beneficially owned, directly or indirectly, by any person,
entity or government subject to trade restrictions under U.S. law, including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Orders or regulations promulgated thereunder with the result that
the investment in Borrower (whether directly or indirectly), is prohibited by
law or the Loan made by Bank is in violation of law (“Embargoed Person”); (b) no
Embargoed Person has any interest of any nature whatsoever in Borrower with the
result that the investment in Borrower (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of Borrower have been derived from any unlawful activity with the result that
the investment in Borrower (whether directly or indirectly), is prohibited by
law or the Loan is in violation of law.

Section 4.23. Patriot Act. All capitalized words and phrases and all defined
terms used in the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001)
and in other statutes and all orders, rules and regulations of the United States
government and its various executive departments, agencies and offices related
to the subject matter of the Patriot Act, including Executive Order 13224
effective September 24, 2001 (collectively referred to in this

 

22



--------------------------------------------------------------------------------

Section only as the “Patriot Act”) and are incorporated into this Section. Each
Borrower hereby represents and warrants as of the date hereof that such
Borrower, is: (i) not a “blocked” person listed in the Annex to Executive Order
Nos. 12947, 13099 and 13224 and all modifications thereto or thereof (the
“Annex”); (ii) in full compliance with the requirements of the Patriot Act and
all other requirements contained in the rules and regulations of the OFAC; (iii)
operated under policies, procedures and practices, if any, that are in
compliance with the Patriot Act and available to Bank for Bank’s review and
inspection during normal business hours and upon reasonable prior notice; (iv)
not in receipt of any notice from the Secretary of State or the Attorney General
of the United States or any other department, agency, or office of the United
States claiming a violation or possible violation of the Patriot Act; (v) not
listed as a Specially Designated Terrorist or as a “blocked” person on any lists
maintained by the OFAC pursuant to the Patriot Act or any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of the OFAC issued pursuant to the Patriot Act or on any other
list of terrorists or terrorist organizations maintained pursuant to the Patriot
Act; (vi) not a person who has been determined by competent authority to be
subject to any of the prohibitions contained in the Patriot Act; and (vii) not
owned or controlled by or now acting and or will in the future act for or on
behalf of any person named in the Annex or any other list promulgated under the
Patriot Act or any other person who has been determined to be subject to the
prohibitions contained in the Patriot Act. Borrower covenants and agrees that in
the event Borrower receives any notice that Borrower (or any of Borrower’s
beneficial owners), Guarantor or any other Person related to or affiliated with
Borrower, Guarantor or the Project become listed on the Annex or any other list
promulgated under the Patriot Act or is indicted, arraigned, or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, Borrower shall immediately notify Bank. It shall be an Event of
Default hereunder if Borrower becomes listed on any list promulgated under the
Patriot Act or is indicted, arraigned or custodially detained on charges
involving money laundering or predicate crimes to money laundering.

Section 4.24. No Contractual Obligations. Other than the Loan Documents and the
Borrower Operating Agreement, as of the date of this Agreement, Borrower is not
subject to any Contractual Obligations in violation of the Loan Documents and
has not entered into any agreement, instrument or undertaking by which Borrower
or Borrower’s assets in violation of the Loan Documents are bound, or has
incurred any indebtedness (other than the Loan and trade and other debt in
compliance with Article VI), and prior to the date of this Agreement, Borrower
has not entered into any Contractual Obligation in violation of the Loan
Documents, or any agreement, instrument or undertaking by which it or its assets
are bound in violation of the Loan Documents or incurred any indebtedness (other
than the Loan and trade and other debt in compliance with Article VI).

Section 4.25. Members of Borrower. One hundred percent (100%) of the membership
interests in Borrower are owned by Borrower Member as set forth in Exhibit “D”
of this Agreement.

Section 4.26. Survival. Borrower acknowledges and agrees that, unless expressly
provided otherwise, all of the representations and warranties of Borrower set
forth in this Agreement and in the other Loan Documents shall be made as of the
Closing Date and survive for so long as any portion of the Debt remains owing to
Bank. All representations,

 

23



--------------------------------------------------------------------------------

warranties, covenants and agreements made in this Agreement or in the other Loan
Documents by Borrower or Guarantor shall be deemed to have been relied upon by
Bank notwithstanding any investigation heretofore or hereafter made by Bank or
on its behalf.

Section 4.27. Intentionally Omitted.

Section 4.28. Landmark Status. To the knowledge of Borrower, no portion of the
Project is designated by or registered with any governmental authority as
historic or landmark buildings or any other similar designation or registration
and Borrower shall not attempt or cooperate to obtain or effect any such
designation or registration.

Section 4.29. Broker. Borrower represents and warrants to Bank that Borrower has
not dealt with any broker with respect to the transaction contemplated hereby
and, by accepting the Loan, Borrower agrees forever to indemnify and hold Bank
harmless from and against any and all claims or suits for compensation,
commissions, fees or otherwise (and all Losses related thereto) that may be
asserted or made by any broker, person or entity claiming to have dealt with or
to have been employed by Borrower or Borrower’s representatives in connection
with the brokering of the Loan.

ARTICLE V

COVENANTS

From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower and Guarantor under the Loan Documents,
Borrower hereby covenants and agrees with Bank that:

Section 5.1. Existence; Compliance With Legal Requirements.

(a) Each Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, licenses, permits
and franchises and comply in all material respects with all Legal Requirements
applicable to such Borrower and its Project. Each Borrower hereby covenants and
agrees not to commit or permit to exist any act or omission affording any
Governmental Authority the right of forfeiture as against its Project or any
part thereof or any monies paid in performance of such Borrower’s obligations
under any of the Loan Documents.

(b) Each Borrower agrees that its Project shall at all times comply in all
material respects, to the extent applicable, with the Access
Laws. Notwithstanding any provisions set forth herein or in any other documents
regarding Bank’s approval or alterations of its Project, no Borrower shall alter
its Project in any manner which would materially increase such Borrower’s
responsibilities beyond the extent customary for properties comparable to its
Project for compliance with the applicable Access Laws without the prior written
approval of Bank, which approval shall not be unreasonably withheld,
conditioned, or delayed. The foregoing shall apply to tenant improvements
constructed by any Borrower or any of Borrower’s Tenants. Bank may condition any
such approval upon receipt of a certificate of Access Law compliance from an
architect, engineer, or other person acceptable to Bank. Each Borrower agrees to
give prompt notice to Bank of the receipt by such Borrower of any written
complaints related to violations of any Access Laws and of the commencement of
any proceedings or investigations which relate to compliance with applicable
Access Laws.

 

24



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Section, no Borrower shall be
deemed to be in default solely by reason of such Borrower’s failure to comply
with any applicable Legal Requirement so long as, in Bank’s reasonable judgment,
each of the following conditions is satisfied: (i) Borrower is engaged in and
diligently pursuing in good faith administrative or judicial proceedings
appropriate to contest the validity or amount of such law, rule regulation or
order; (ii) Borrower’s compliance with such law, rule, regulation or order would
necessarily and materially prejudice Borrower’s prospects for success in such
proceedings; (iii) noncompliance with any such law, rule, regulation or order
will not result in the loss or forfeiture of its Project or any other collateral
for the Loan or any interest of Bank therein or result in any fines or other
punitive actions or any insurance coverage; and (iv) Borrower deposits with
Bank, as security for any payment or performance which may ultimately be
required, a sum equal to the amount of any fine, assessment or charge plus the
interest, penalties, and other costs which Bank reasonably estimates are likely
to become payable if Borrower’s contest is unsuccessful. If Bank determines that
any one or more of such conditions is not satisfied or is no longer satisfied,
Borrower shall comply with the law, rule regulation or order in question, within
thirty (30) days after Bank gives written notice of such determination.

Section 5.2. Maintenance and Use of Project. Each Borrower shall maintain or
cause to be maintained its Project in a good and safe condition and
repair. Except for alterations permitted under Section 5.19, the improvements
and the personal property owned by Borrower with respect to the Project shall
not be removed, demolished or materially altered without the written consent of
Bank, which consent shall not be unreasonably withheld, conditioned, or delayed;
provided, however, that such personal property may be removed from Project
without the prior consent of Bank if such personal property is obsolete or is
otherwise replaced with personal property of reasonably equivalent value. If
under applicable zoning provisions the use of all or any portion of its Project
is or shall become a nonconforming use, no Borrower shall cause or permit the
nonconforming use to be discontinued or the nonconforming improvement to be
abandoned without the express written consent of Bank, which consent shall not
be unreasonably withheld, conditioned, or delayed. No Borrower shall establish
any condominium or cooperative regime with respect to its Project without the
prior written consent of Bank, nor shall any Borrower initiate, join in or
consent to any change in any private restrictive covenant, zoning ordinance or
other public or private restrictions, limiting or defining the uses which may be
made of its Project or any portion thereof.

Section 5.3. Waste. No Borrower shall commit any intentional material waste of
its Project or make any change in the use of its Project which shall in any way
invalidate or give cause for cancellation of any Policy, or do or permit to be
done thereon anything that may in any way materially impair the value of its
Project or the security for the Loan. Borrower shall not, without the prior
written consent of Bank, which consent shall not be unreasonably withheld,
conditioned, or delayed, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of its
Project, regardless of the depth thereof or the method of mining or extraction
thereof, except as may be required by law or in accordance with the orders of
any Governmental Authorities having jurisdiction thereof.

 

25



--------------------------------------------------------------------------------

Section 5.4. Taxes and Other Charges.

(a) Subject to Bank making available sufficient funds from the amounts deposited
with Bank for the payment of Taxes in accordance with the terms of the Loan
Documents, each Borrower shall pay, or cause to be paid, all Taxes and Other
Charges now or hereafter levied or assessed or imposed against its Project or
any part thereof as the same become due and payable. Each Borrower shall furnish
to Bank receipts for the payment of the Taxes and the Other Charges prior to the
date the same shall become delinquent. Except as otherwise expressly permitted
under this Agreement or any other Loan Document, no Borrower shall suffer any
Lien or charge whatsoever which may be or become a Lien or charge against the
Project. Except as otherwise expressly permitted under this Agreement or any
other Loan Document Each Borrower shall promptly pay and discharge or bond any
Lien or charge against its Project and shall promptly pay for all utility
services provided to its Project. Notwithstanding the foregoing to the contrary,
after prior notice to Bank, Borrower, at its own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or the assessed value of the Project, provided that (i) no Event of
Default has occurred and is then continuing; (ii) neither the applicable Project
nor any part thereof or interest therein will be in imminent danger of being
sold, forfeited, terminated, cancelled or lost; and (iii) Borrower shall
promptly upon final determination thereof pay the amount of any such Taxes,
together with all costs, interest and penalties which may be payable in
connection therewith.

(b) Except for Taxes and mechanics’ lien claims that any Borrower disputes in
good faith, each Borrower shall pay or bond so as to remove as a lien of record,
from time to time when the same shall become due, all lawful claims and demands
of mechanics, materialmen, laborers, and others which, if unpaid, might result
in, or permit the creation of, a lien on its Project or any part thereof, or on
the revenues, rents, issues, income and profits arising therefrom and in general
will do or cause to be done everything necessary so that the Liens of its
Mortgage shall be fully preserved, at the sole cost and expense of such Borrower
and without expense to Bank.

(c) Borrower shall pay any taxes, except income, gross receipts and other taxes
determined by reference to the amount of interest and other sums payable under
the Loan Documents, imposed on Bank by reason of Bank’s ownership of this
Agreement, the Note or the Mortgage.

Section 5.5. Litigation. Borrower shall give prompt written notice to Bank of
any litigation or governmental proceedings pending or threatened in writing
against Borrower or Guarantor which might materially adversely affect Borrower’s
condition (financial or otherwise) or business or the Project to which Borrower
has knowledge.

Section 5.6. Access to the Project. Each Borrower shall permit agents,
representatives and employees of Bank to inspect its Project or any part thereof
at reasonable hours upon reasonable advance written notice, except in the event
of an emergency, in which case no advance notice is necessary.

 

26



--------------------------------------------------------------------------------

Section 5.7. Notice of Default. Each Borrower shall promptly advise Bank of any
material adverse change in the condition (financial or otherwise) of such
Borrower or its Project or of the occurrence of any Default or Event of Default
hereunder or under any other Loan Document.

Section 5.8. Cooperate in Legal Proceedings. Borrower shall, at Borrower’s sole
cost and expense, reasonably cooperate fully with Bank with respect to any
proceedings before any court, board or other Governmental Authority which may in
any way affect the rights of Bank hereunder or any rights obtained by Bank under
any of the other Loan Documents and, in connection therewith, permit Bank, at
Bank’s sole election, to participate in any such proceedings.

Section 5.9. Performance of Obligations. Borrower shall in a timely manner
observe, perform and fulfill, in all material respects, each and every covenant,
term and provision to be observed and performed by Borrower under this Agreement
and the other Loan Documents and any other agreement or instrument affecting or
pertaining to the Project and any amendments, modifications or changes thereto.

Section 5.10. Awards; Insurance Proceeds. Each Borrower shall reasonably
cooperate with Bank in obtaining for Bank the benefits of any Awards or
Insurance Proceeds lawfully or equitably payable in connection with its Project
in accordance with the terms and provisions of the Loan Documents, and Bank
shall be reimbursed for any reasonable, out of pocket expenses incurred in
connection therewith (including attorneys’ fees and disbursements) out of such
Awards or Insurance Proceeds.

Section 5.11. Financial Reporting.

(a) Borrower shall keep proper books of record and account with respect to the
Project and its leases and subleases, in accordance with GAAP.

(b) Borrower shall furnish, or cause to be furnished, to Bank the following:

(i) within 120 days after Borrower’s fiscal year end, Borrower’s company
prepared annual financial statements, on a consolidated and consolidating basis
for all Borrowers and certified by an officer of Borrower;

(ii) within 120 days after Guarantor’s fiscal year end, Guarantor’s audited
annual financial statements, including consolidated and consolidating
information, prepared by a certified public accountant;

(iii) within 45 days after each semi-annual period ending on June 30th and
December 31st of each calendar year (or more frequently upon request by Bank
after the occurrence of an Event of Default), company prepared semi-annual
operating statements for Borrower, certified by an authorized representative of
Borrower as true and correct;

(iv) within 45 days after each semi-annual period ending on June 30th and
December 31st of each calendar year (or more frequently upon request by Bank
after the occurrence of an Event of Default), company prepared occupancy reports
and rent roll for the Project, certified by an authorized representative of
Borrower as true and correct;

(v) Solely to extent applicable to Borrower, promptly following any request
therefor, copies of any notices described in Section 101(j) of ERISA that
Borrower, or

 

27



--------------------------------------------------------------------------------

any of its Subsidiaries or ERISA Affiliates may provide with respect to any
Benefit Plan, copies of any documents described in Section 101(k) of ERISA that
Borrower, or any of its Subsidiaries or ERISA Affiliates may request with
respect to any Multiemployer Plan, copies of any notices described in Section
101(l) of ERISA that Borrower or any of its Subsidiaries or ERISA Affiliates may
request with respect to any Multiemployer Plan and any information that
Borrower, or any of its Subsidiaries or ERISA Affiliates may request with
respect to any Multiemployer Plan in connection with Section 4221(e) of ERISA;
provided, that if Borrower, or any of its Subsidiaries or ERISA Affiliates has
not requested such documents or notices from the administrator or sponsor of the
applicable Benefit Plan or Multiemployer Plan, Borrower, any of its the
Subsidiary or the ERISA Affiliate, as applicable, shall promptly make a request
for such documents or notices from such administrator or sponsor and shall
provide copies of such documents and notices promptly after receipt thereof; and

(vi) such additional financial information and statements with respect to the
business, properties or the condition or operations, financial or otherwise, of
the Project as Bank may from time to time reasonably request.

(c) All Financial Statements shall be (i) prepared (in accordance with GAAP),
(ii) delivered in duplicate, and (iii) certified by Borrower’s representative
with knowledge of such matters, as being true, complete and correct.

(d) Bank may upon an Event of Default, at Borrower’s sole cost and expense,
require or order the audit and verification of any such financial statements by
an independent certified public accountant, and upon request of Bank, Borrower
shall make available to Bank convenient facilities at the office of Borrower for
the conduct of such audit and verification.

(e) Borrower shall provide Bank with complete copies of Borrower’s federal
income tax returns (including K-1s schedules and attachments and any extensions)
for each calendar year by May 15th of the following year. If an extension is
filed, then within 30 days of filing of extended tax returns.

Section 5.12. Estoppel Statement. After written request by Bank made not more
than once in any calendar year, Borrower shall within fifteen (15) Business Days
furnish Bank with a statement, duly acknowledged and certified, setting forth,
to the knowledge of Borrower (i) the amount of the original principal amount of
the Note, (ii) the rate of interest on the Note, (iii) the unpaid principal
amount of the Note, (iv) the date installments of interest were last paid, (v)
any offsets or defenses to the payment of the Debt, if any, and (vi) that the
Note, this Agreement, the Mortgage and the other Loan Documents are valid, legal
and binding obligations and have not been modified or if modified, giving
particulars of such modification.

Section 5.13. Management of Project. With respect to the Management Agreement
executed by each Borrower, each Borrower hereby covenants and agrees as follows:

(a) Borrower shall (i) promptly perform and observe, in all material respects,
all of the covenants required to be performed and observed by Borrower under its
Management Agreement and do all things necessary to preserve and to keep
unimpaired Borrower’s material rights thereunder; (ii) promptly notify Bank of
any material default under its Management Agreement of which Borrower is aware;
(iii) promptly deliver to Bank a copy of any notice of default or other material
notice received by Borrower under its Management Agreement; and (iv) promptly
enforce the performance and observance of all of the material covenants required
to be performed and observed by Manager under its Management Agreement.

 

28



--------------------------------------------------------------------------------

(b) If at any time, (i) a Manager shall become insolvent or a debtor in a
bankruptcy proceeding, (ii) an Event of Default has occurred and is continuing
or (iii) a default has occurred and is continuing beyond applicable notice an
cure periods under its Management Agreement, Borrower shall, at the request of
Bank, terminate the applicable Management Agreement upon thirty (30) days prior
notice to such Manager and replace such Manager with a Qualified Manager
(without the need for the approval of Bank) or a manager selected by Borrower
and approved in writing by Bank, in Bank’s reasonable discretion, which approval
shall not be unreasonably withheld, conditioned, or delayed.

(c) Borrower shall not, without the prior written consent of Bank, which consent
shall not be unreasonably withheld, conditioned, or delayed, (i) except upon a
default by Manager, surrender, terminate or cancel its Management Agreement or
otherwise replace any Manager or enter into any other management agreement with
respect to its Project; (ii) reduce or consent to the reduction of the term of
its Management Agreement; (iii) increase or consent to the increase of the
amount of any charges under its Management Agreement; or (iv) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under its Management Agreement in any material respect. In the event
that Borrower replaces a Manager at any time during the term of the Loan
pursuant to this subsection, such Manager shall be approved by Bank in writing,
which approval shall not be unreasonably withheld, conditioned, or delayed.

Section 5.14. Liens. Except as otherwise expressly permitted under this
Agreement or the other Loan Documents, Borrower shall not, without the prior
written consent of Bank, create, incur, assume or suffer to exist any Lien on
any portion of the Project or permit any such action to be taken, other than the
Mortgage and that certain Assignment of Leases and Rents made by Borrower to
Bank. Borrower shall not take any action that would impair, in any material
respect, the Lien created under this Agreement, the Mortgage or any other Loan
Document.

Section 5.15. Debt Cancellation. Borrower shall not cancel or otherwise forgive
or release any material claim or debt owed to Borrower by any Person, except for
adequate consideration and in the ordinary course of Borrower’s business, other
than rent abatements or concessions in the ordinary course of business.

Section 5.16. Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of its Project or seek any variance under any
existing zoning ordinance or use or knowingly permit the use of any portion of
its Project in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior consent of Bank.

 

29



--------------------------------------------------------------------------------

Section 5.17. ERISA. Borrower covenants and agrees to deliver to Bank such
certifications or other evidence from time to time throughout the term of the
Loan, as reasonably requested by Bank that Borrower is not and will not be a
Benefit Plan Investor.

Section 5.18. No Joint Assessment. Borrower shall not suffer, permit or initiate
the joint assessment of its Property with (a) any other real property
constituting a tax lot separate from its Property, or (b) any portion of its
Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to its Property.

Section 5.19. Alterations. Bank’s prior written approval (such approval not to
be unreasonably conditioned, withheld or delayed), shall be required in
connection with any material alterations to any improvements at or on the
Project, except for (a) alterations to Tenant spaces required, or permitted to
be undertaken by such Tenant, under its Lease, (b) alterations required by Legal
Requirements, and (c) non-structural improvements, alterations and maintenance
and structural repairs, the cost of which is $250,000 or less with respect to
each Project owned by each Borrower (in the aggregate in any twelve (12) month
period).

Section 5.20. Reciprocal Easement Agreement. Borrower shall not enter into any
reciprocal easement agreement without Bank’s prior written consent.

Section 5.21. Notices. Except in the event that Bank has delivered written
notice of any such event to Borrower, Borrower shall give notice, or cause
notice to be given, to Bank promptly upon obtaining knowledge of the occurrence,
or the receipt of notice, of:

(a) any Event of Default;

(b) any default or event of default under any Contractual Obligation of Borrower
that, to the knowledge of Borrower, could reasonably be expected to have a
material adverse effect on the ability of Borrower to perform Borrower’s
obligations under the Loan Documents or the rights and remedies of Bank under
the Loan Documents;

(c) any material litigation or proceeding affecting Borrower, which, if finally
resolved adversely to Borrower, would have a material adverse effect on the
ability of Borrower to perform Borrower’s obligations under the Loan Documents;

(d) a change in the business, operations or financial or other condition or
prospects of Borrower or Guarantor which could reasonably be expected to have a
material adverse effect the ability of Borrower or Guarantor to perform
Borrower’s or Guarantor’s respective obligations under the Loan Documents or the
rights and remedies of Bank under the Loan Documents; or

(e) any ERISA Event.

Section 5.22. Curing. Bank shall have the right, but shall not have the
obligation, following thirty (30) days’ prior written notice and an opportunity
to cure, to exercise Borrower’s rights to satisfy any Liens (that are not being
contested by Borrower in good faith), claims or judgments against the
Project. Borrower shall reimburse Bank on demand for any and all reasonable out
of pocket costs incurred by Bank in connection with satisfying any Liens, claims
or judgments against the Project.

 

30



--------------------------------------------------------------------------------

Section 5.23. Limitation on Securities Issuances. None of Borrower shall issue
any additional shares or other securities, other than those that have been
issued as of the Closing Date without the prior written consent of Bank, which
consent may be withheld by Bank in Bank’s sole and absolute discretion.

Section 5.24. Intentionally Omitted.

Section 5.25. Contractual Obligations. Other than the Loan Documents and the
Borrower Operating Agreement, neither Borrower nor any of Borrower’s assets
shall be subject to any Contractual Obligations, and Borrower shall not enter
into any agreement, instrument or undertaking by which Borrower or Borrower’s
assets are bound, other than those necessary and customary for properties
similar to the Project to operate and manage the same.

Section 5.26. Additional Indebtedness. Except as provided in Section 6.1(vii)
hereof, Borrower shall not suffer or incur any additional debt, obligations as
lessee under a capitalized lease or contingent liabilities without the prior
written consent of Bank, which consent may be withheld by Bank in Bank’s sole
and absolute discretion.

Section 5.27. Leasing.

(a) Restrictions on Leasing. Borrower shall (i) not execute a Major Lease which
shall not have been submitted to and approved by Bank, (ii) not alter, modify or
change the terms of any Major Lease except in the ordinary course of business
and provided such alteration, modification or change does not have a material
adverse financial effect on Borrower, (iii) not give any consent (where tenant
is required to seek the consent of landlord under the applicable Major Lease) or
exercise any option unless required by the terms of any Major Lease approved by
Bank or any other Lease, (iv) not cancel or terminate any Major Lease or accept
a surrender or tenant buyout thereof except in the event of an expiration of a
Major Lease by its terms or a default by the Tenant thereunder or in the
ordinary course of business and provided such cancellation, surrender or
termination (other than in connection with an event of default by the Tenant
thereunder on an expiration by its terms) will not have a material adverse
effect on Borrower, unless approved by Bank, (v) not consent to any assignment
of or subletting under any Major Lease, unless the same shall be in accordance
with the terms of such Major Lease and such terms have been approved by Bank,
(vi) not collect any of the rents, income and profits (other than security
deposits) arising or accruing under any Lease or from the Project for more than
one (1) month in advance of the time when the same shall become due, (vii)
except with respect to the Loan Documents, not execute any other assignment of
Borrower’s interest in Major Leases or any assignment of rents arising or
accruing from Major Leases or from the Project; (viii) observe and promptly and
faithfully perform or cause to be performed, in all material respects, all of
the covenants, conditions and agreements contained in all Leases, (ix) at all
times do all things reasonably necessary in the exercise of sound business
judgment to compel performance by the lessee under each Lease of all material
obligations, covenants and agreements by such lessee to be performed thereunder,
(x) not do or permit to be done anything to impair the security of any Lease,
(xi) at Bank’s request, assign and transfer to Bank any and

 

31



--------------------------------------------------------------------------------

all subsequent Leases upon all or any part of the Project, and (xii) execute and
deliver at the reasonable request of Bank all such further assurances and
assignments in the Project as Bank shall from time to time require. None of the
foregoing restrictions set forth in clauses (i) through (vii) of this Section
shall be done or suffered to be done without in each instance obtaining the
prior written consent of Bank, and any of such acts done without the prior
written consent of Bank shall be null and void. Notwithstanding the foregoing to
the contrary, Borrower may enter into any extension of a Major Lease, or a new
Major Lease with an existing tenant under a Major Lease, without the approval or
consent of Bank, provided that such extension, or new Major Lease is on the
Borrower’s standard form of lease or lease amendment (which form has been
approved by Bank or is otherwise substantially in the form of the existing Major
Lease with such tenant) and is at a base rental rate of not less than 95% of the
base rental rate paid by such tenant under its existing Major Lease, and any
reduced rent shall not take effect until after expiration of the initial lease
term (provided that any reduction in such initial lease term has been approved
by Bank in its sole discretion). Any approval by Bank requested by Borrower
pursuant to this Section 5.27(a) that Bank does not grant or reasonably object
to within ten (10) Business Days after Bank’s receipt of such request shall be
deemed granted. Bank shall not unreasonably withhold, delay, or condition any
such requested approval. If Bank denies or objects to any such approval, Bank’s
reply shall include a reasonably specific explanation of the grounds for Bank’s
denial or objection.

(b) Reserved.

(c) Tenant Estoppel Certificates. If any of the Leases provide for the giving by
the lessee thereunder of certificates with respect to the status of such Leases,
or if any of the Leases are silent as to this issue, Borrower shall exercise
Borrower’s right to request such certificates or use Borrower’s good faith
efforts to obtain such certificates within thirty (30) days of any demand
therefor by Bank; provided, however, that Bank shall not make such demand more
than once in any calendar year.

(d) Copies of Leases. Within ten (10) Business Days of any such request,
Borrower shall submit to Bank or Bank’s counsel true and complete copies of all
Leases for the Project including all amendments thereto or extensions thereof,
and any guarantees thereof, all solely to the extent not previously delivered to
Bank.

(e) Subordination and Attornment. Unless otherwise approved or deemed approved
by Bank, which approval shall not be unreasonably withheld, conditioned, or
delayed, each Lease hereafter entered into shall be subordinate (which
subordination may be conditioned upon the delivery by Bank of a commercially
reasonable non-disturbance agreement) to the lien of the Mortgage encumbering
the such Lease premises, to all advances under the Mortgage and to any renewals,
extensions, modifications or consolidations thereof, and shall provide that, in
the event of the enforcement by Bank of the remedies provided for by law, by
this Agreement or by the Mortgage, the lessee thereunder shall, upon request of
any person succeeding to the interest of Borrower as a result of such
enforcement, automatically become the lessee of and shall attorn to said
successor in interest, without change in the terms or other provisions of such
Lease; provided, however, that said successor in interest shall not be bound by
(i) any payment of rent or additional rent for more than one (1) month in
advance, except prepayments in the nature of security for the performance by
said lessee of its obligations under said Lease, or (ii)

 

32



--------------------------------------------------------------------------------

any material amendment or modification of the Lease made without the consent of
Bank or such successor in interest, unless such consent is not required pursuant
to this Section 5.27. Each Large Lease shall also provide that, upon request by
said successor in interest, such lessee shall execute and deliver an instrument
or instruments confirming such attornment. Within ten (10) days after Borrower’s
request, Bank will enter into a commercially reasonable subordination,
non-disturbance agreement with respect to any Lease.

Section 5.28. Debt Service Coverage Ratio.

(a) Borrower shall maintain a minimum debt service coverage ratio (“DSCR”) of
1.40:1.00. The DSCR shall be tested on an annual basis with the first test to be
performed in 2017 based on the year end operating statements for the annualized
period ending on December 31, 2016, and shall be measured from year-end
operating statements for each year thereafter. The DSCR shall be calculated as
the ratio of Borrower’s Net Income to the Debt Service on a trailing 12 months
basis for years 2016 and thereafter.

“Borrower’s Net Income” shall mean for any period, all Borrower’s actual income
from the Project, as may be adjusted from time to time to add back abated rent
amounts less the sum of (i) a vacancy allowance at the greater of 5% of gross
revenue or actual vacancy, (ii) replacement reserves at $0.25 per square foot of
Project space (per the Property Condition Report) and (iii) management fees at
the greater of 4% of gross revenue or actual management fees.

“Debt Service” shall mean for any period the principal payable under the Note
plus accrued interest payable under the Note.

(b) The certificate of Bank as to any DSCR calculation shall, absent manifest
error, be final, conclusive and binding on Borrower.

(c) Should Borrower fail to meet the DSCR, Borrower may, no later than 30 days
after receipt of notice from Bank that Borrower is not in compliance with the
DSCR, pay down the outstanding Loan Amount or pledge fully restricted cash
collateral to Bank upon terms acceptable to Bank (the “Cash Collateral Pledge”),
to extent necessary to bring the DSCR in compliance. For the purposes of
calculating the DSCR after a Cash Collateral Pledge, cash collateral shall be
deemed a dollar for dollar reduction in the outstanding Loan amount in
calculating the Debt Service. The method to derive the implied monthly principal
payments in calculating the implied Debt Service (based on the reduced Loan
principal) shall be consistent with the Bank’s method for calculating the
monthly Loan principal payment as set forth in the Note.

Section 5.29. Capital Expenditure Reserve Account. Each Borrower shall deposit
in a reserve account with Bank (the “Capital Reserve Account”) at the time of
each payment of an installment of interest and/or principal under the Note, an
additional amount equal to the Monthly Capex Payment (defined below), to fund
capital future expenditures for repair and replacement of Project improvements,
furniture, fixtures and equipment. The determination of the amount so payable
and of the fractional part thereof to be deposited with Bank, so that the
aggregate of such deposits shall be sufficient for this purpose, shall be an
amount not less than the Capital Expenditure Reserve Minimum (as set forth
below). Such amounts shall be held in a

 

33



--------------------------------------------------------------------------------

fully restricted non-interest bearing account pledged to Bank, as additional
security for the Debt, but shall be applied by each Borrower, and made available
by Bank, to the payment of costs incurred by Borrower in connection with the
repair, replacement, and upgrade of its Project improvements. Disbursements from
the Capital Reserve Account shall be made within 10 Business Days after
Borrower’s submission to Bank, of a disbursement request (on Bank’s standard
form) and copies of (i) invoices, receipts and billing statements setting forth
the costs of such repair and replacement work or material, (ii) if requested by
Bank with respect to expenditures exceeding $250,000.00, a certificates from an
architect or third party inspector certifying the installation of materials or
improvements to its Project, provided that Bank shall have notified Borrower in
writing of such requirement prior to Borrower’s commencement of the applicable
work, and (iii) if applicable, conditional lien releases from workmen,
materialmen, contractors or subcontractors providing services or materials in
excess of $100,000.00, in connection with such repair or replacement work or
material.

Upon an Event of Default, the balance of any Capital Reserves Account may be
used and applied for any purpose authorized pursuant to this Agreement or any
other Loan Document, including, without limitation, payment of the Debt in any
order Bank may deem appropriate. Nothing herein contained shall be deemed to
affect any right or remedy of Bank under any provisions of this Agreement or of
any statute or rule of law to pay any such amount and to add the amount so paid,
together with interest at the Involuntary Rate, to the Debt.

The amount of $10,203.00 (“Monthly Capex Payment”) reflecting one month of the
Capital Reserve Minimum shall be debited from each Borrower’s operating account
and deposited in the Capital Reserves Account commencing on the first monthly
payment of interest and/or principal under the Note and continuing each month
thereafter with each monthly payment of interest and/or principal under the
Note. However, in no event shall Borrower be obligated to fund the Capital
Reserve Account to an amount exceeding $1.00 per square foot.

Any disbursement from the Capital Reserve Account shall be deposited to the
Operating Account.

Section 5.30. Intentionally Omitted.

Section 5.31. UCC Filings. Borrower and Guarantor hereby agree that upon an Even
of Default, Bank shall have the right to order UCC, judgment and lien searches
against Borrower and Guarantor at Borrower’s sole cost and expense. Borrower
shall be responsible for all out of pocket costs actually incurred by Bank to
continue the UCC-1 Financing Statements delivered by Borrower in favor of Bank
from time to time.

Section 5.32. Updated/New Appraisal. Borrower and Bank hereby acknowledges and
agrees that Bank may order an updated or new appraisal of the Project not more
than once each calendar year, unless more often as required by applicable laws
or regulations. Borrower shall pay for such new appraisal if such appraisal is
ordered due to the occurrence of an Event of Default or if required by
applicable laws or regulations.

 

34



--------------------------------------------------------------------------------

ARTICLE VI

ENTITY COVENANTS

Section 6.1. Single Purpose Entity/Separateness. Until the Debt has been paid in
full, Borrower represents and warrants, and covenants as follows:

Borrower has not and shall not:

(i) engage in any business or activity other than the ownership of the Project
and any activities incidental thereto;

(ii) acquire or own any assets other than (A) the Project, and (B) such
incidental personal property as may be necessary for the ownership of the
Project;

(iii) merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

(iv) fail to observe all organizational formalities or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the applicable Legal Requirements of the jurisdiction of its
organization or formation, or amend, modify, terminate or fail to comply with
the provisions of its Organizational Documents;

(v) form or own any Subsidiary or make any investment in any Person;

(vi) commingle its assets with the assets of any other Person, except as
required under this Loan Agreement to keep the TI/LC Reserve Account and the
Capital Reserve Account;

(vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation) other than (A) the Loan and/or (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (1) unsecured, (2) not evidenced by a
note, (3) on commercially reasonable terms and conditions, (4) due not more than
ninety (90) days past the date incurred and paid on or prior to such date and
(5) does not exceed in aggregate more than $250,000 to any debtor or Affiliate
thereof; (For purposes of this paragraph “debt” shall not include security
deposits or obligations for tenant improvements, tenant improvement allowances
or leasing commissions that are not yet due and payable);

(viii) fail to maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person;

(ix) enter into any contract or agreement with any general partner, member,
shareholder, principal, guarantor of the obligations of Borrower or any
Affiliate of the foregoing, except upon terms and conditions that are
intrinsically fair, commercially reasonable and substantially similar to those
that would be available on an arm’s length basis with unaffiliated third
parties;

 

35



--------------------------------------------------------------------------------

(x) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xi) assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person, provided however, that this
subsection (xi) shall not be deemed to prohibit Borrower from pledging assets to
secure its own obligations as required or permitted by the Loan Documents;

(xii) make (A) any loans or (B) any advances (except with respect to
distributions to its shareholders, partners or members, as applicable) to any
Person;

(xiii) fail to file its own tax returns or file a consolidated federal income
tax return with any Person (in each case, solely to the extent required by
applicable Legal Requirements);

(xiv) fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name or fail to correct any known misunderstanding regarding its separate
identity;

(xv) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, to the extent of available net operating
revenue from the Project;

(xvi) (a) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any Creditors’ Rights Laws, (b) seek or
consent to the appointment of a receiver, liquidator or any similar official,
(c) take any action that might cause such entity to become insolvent, or (d)
make an assignment for the benefit of creditors;

(xvii) fail to allocate shared expenses (including, without limitation, shared
office space and services performed by an employee of an Affiliate) among the
Persons sharing such expenses and to use separate invoices and checks;

(xviii) fail to remain solvent or pay its own liabilities (including, without
limitation, salaries of its own employees) only from its own funds to the extent
of available net operating revenue from the Project;

(xix) acquire obligations or securities of its partners, members, shareholders
or other affiliates, as applicable; and

(xx) fail to maintain a sufficient number of employees (if any) in light of its
contemplated business operations.

 

36



--------------------------------------------------------------------------------

Section 6.2. Change of Name, Identity or Structure. Borrower shall not change or
permit to be changed (a) Borrower’s name, (b) Borrower’s identity (including
Borrower’s trade name or names), (c) Borrower’s principal place of business set
forth on the first page of this Agreement, the Mortgage or any UCC-1 Financing
Statements, (d) the corporate, partnership, limited liability company or other
organizational structure of Borrower (provided that any Transfer permitted under
the terms of this Loan Agreement or otherwise consented to by Bank shall not be
deemed a change in the Borrower’s organizational structure under this Section
6.2), (e) Borrower’s state of organization, or (f) Borrower’s organizational
identification number, without in each case notifying Bank of such change in
writing at least thirty (30) days prior to the effective date of such change
and, in the case of a change in Borrower’s structure, without first obtaining
the prior written consent of Bank. In addition, Borrower shall not change or
permit to be changed any Organizational Documents of such person if such change
would materially and adversely impact the covenants set forth in Section 6.1
hereof. Borrower shall execute and deliver to Bank, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement amendment reasonably required by Bank to
establish or maintain the validity, perfection and priority of the security
interest granted herein. At the request of Bank, Borrower shall execute a
certificate in form reasonably satisfactory to Bank listing the trade names
under which Borrower intends to operate under, and representing and warranting
that Borrower does business under no other trade name. If Borrower does not now
have an organizational identification number and later obtains one, or if the
organizational identification number assigned to Borrower subsequently changes,
Borrower shall promptly notify Bank of such organizational identification number
or change. Notwithstanding anything to the contrary contained herein, Bank
hereby agrees that Borrower Member may change its name and/or dissolve, provided
that, in connection with any such dissolution, all of Borrower Member’s interest
in each Borrower is assigned and transferred to REIT Operating Partnership.

Section 6.3. Business and Operations. Borrower shall remain in good standing
under the laws of each State as and to the extent the same are required for the
ownership, maintenance, management and operation of the Project. Borrower shall
not enter into any line of business other than the ownership and operation of
the Project, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business.

ARTICLE VII

NO SALE OR ENCUMBRANCE

Section 7.1. Transfer Definitions. For purposes of this Article VII, an
“Affiliated Manager” shall mean any managing agent of the Project in which
Borrower, Guarantor or any Affiliate of such Persons has directly or indirectly,
any legal, beneficial or economic interest; “Control” shall mean the power to
direct the management and policies of a Restricted Party, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interests, by contract or otherwise; “Restricted Party” shall mean
Borrower, any Affiliated Manager, or any shareholder, partner, member or
non-member manager, or any direct or indirect legal or beneficial owner of
Borrower, any Affiliated Manager, or any non-member manager; and a “Sale or
Pledge” shall mean a voluntary or involuntary sale, conveyance, mortgage, grant,
bargain, encumbrance, lien, pledge, assignment, grant of any

 

37



--------------------------------------------------------------------------------

options with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) a legal or beneficial
interest. For the avoidance of doubt, as of the Closing Date neither Tower
Realty Asset Management, Inc., a Florida corporation, nor Tower Realty Partners,
Inc., a Florida corporation, is an Affiliated Manager hereunder.

Section 7.2. No Sale/Encumbrance.

(a) Except as otherwise expressly provided in this Article VII, Borrower shall
not cause or permit a Sale or Pledge of the Project or any part thereof or any
legal or beneficial interest therein nor permit a Sale or Pledge of an interest
in any Restricted Party (in each case, a “Prohibited Transfer”) without the
prior written consent of Bank, or delayed, unless and until the Debt is paid in
full. The provisions of this Section shall not prohibit transfers of direct or
indirect interests in Borrower under any will or testament or applicable law of
descent or to any estate planning vehicle under the Control of the transferor of
such interest.

(b) Borrower acknowledges that Bank has examined and relied on the experience of
Borrower and its stockholders, general partners, members, principals and (if
Borrower is a trust) beneficial owners in owning and operating properties such
as the Project, in agreeing to make the Loan, and will continue to rely on each
Borrower’s ownership of its Project as a means of maintaining the value of such
Borrower’s Project as security for repayment of the Debt and the performance of
the obligations contained in the Loan Documents. Borrower acknowledges that Bank
has a valid interest in maintaining the value of the Project so as to ensure
that, should Borrower default in the repayment of the Debt or the performance of
the obligations contained in the Loan Documents, Bank can recover the Debt by a
sale of the Project.

(c) Without the prior written consent of Bank, except to the extent otherwise
set forth in this Section 7.2, Borrower shall not, and shall not permit any
Restricted Party to do any of the following (individually or collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Project or any
part thereof or any direct or indirect legal or beneficial interest therein or
(ii) permit a Sale or Pledge of an interest in any Restricted Party, other than
in each case pursuant to easements, Leases, and other occupancy agreements made
in accordance with the terms of this Agreement.

(d) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the applicable Project or any part
thereof for a price to be paid in installments; (ii) an agreement by Borrower
leasing all or a substantial part of the applicable Project for other than
actual occupancy by a space tenant thereunder or a sale, assignment or other
transfer of, or the grant of a security interest in, Borrower’s right, title and
interest in and to any Leases or any Rents; (iii) except as set forth in this
Section 7.2, with respect to Guarantor, if a Restricted Party is a corporation,
any merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such

 

38



--------------------------------------------------------------------------------

partnership interest, or the Sale or Pledge of limited partnership interests or
any profits or proceeds relating to such limited partnership interest or the
creation or issuance of new limited partnership interests; (v) if a Restricted
Party is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non-member manager (or
if no managing member, any member) or the Sale or Pledge of the membership
interest of a managing member (or if no managing member, any member) or any
profits or proceeds relating to such membership interest, or the Sale or Pledge
of non-managing membership interests or the creation or issuance of new
non-managing membership interests; (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; or (vii) the removal or the resignation of the
Manager (including, without limitation, an Affiliated Manager) other than in
accordance with Section 5.13. For the avoidance of doubt, for purposes of this
Section 7.2, a Transfer or Prohibited Transfer shall not include (x) any
issuances, redemptions, conversions, sales, purchases or transfers of the public
shares of the REIT Operating Partnership or of City Office REIT, Inc., a
Maryland corporation (“CIO REIT”), or (y) any of the transactions,
contributions, transfers or steps occurring on or prior to the date of this
Agreement as described in the Registration Statement of the REIT Operating
Partnership or CIO REIT filed with the U.S. Securities and Exchange Commission
that were required for the REIT Operating Partnership or CIO REIT to become an
indirect owner of the Project.

(e) Notwithstanding the provisions of this Section 7.2, Bank’s consent shall not
be required in connection with (A) one or a series of Transfers other than
publicly traded shares (excluding the Transfers referenced in subparts (B) and
(C) immediately following) of not more than forty-nine percent (49%) of the
direct or indirect stock, the limited partnership interests or non-managing
membership interests (as the case may be) in Borrower, (B) Transfers of direct
or indirect interests in Borrower by and between existing Affiliates or any
existing Restricted Party as the Closing Date, including, without limitation,
Transfers by Borrower Member of all of its interests in one or more Borrower to
REIT Operating Partnership (C) Transfers of the limited partnership interests of
the REIT Operating Partnership, including any redemption of such limited
partnership interests or the conversion of such limited partnership interests
into shares of CIO REIT so long as CIO REIT continues to Control the REIT
Operating Partnership, and (D) Transfers of direct and indirect interests in
Borrower to any Qualified Transferee; provided, however, in each case, no such
Transfer or series of Transfers shall result in the change of Control in a
Restricted Party, and each such Transfer shall be conditioned upon the
following: (i) receipt by Bank of prompt notice of each such Transfer (except,
for the avoidance of doubt, with respect to transfers of the public shares of
CIO REIT or Transfers of the limited partnership interests in the REIT Operating
Partnership as described in subpart (C) above), (ii) continued compliance with
the relevant provisions of Article VI hereof, and (iii) Borrower’s ability to,
after giving effect to such Transfer, remake the representations contained
herein relating to ERISA matters and the Patriot Act, OFAC and matters
concerning Embargoed Persons (and, upon Bank’s request, Borrower shall deliver
to Bank an certificate an Authorized Representative containing such updated
representations effective as of the date of the consummation of such
Transfer). In addition, at all times, either (x) a Qualified Transferee (or an
entity Controlled by a Qualified Transferee) or (y) the REIT Operating
Partnership or CIO REIT must continue to directly or indirectly Control
Borrower, Borrower Member (to the extent still in existence) and any Affiliated
Manager and must continue to own, directly or indirectly, at least a twenty five
percent (25%) legal and beneficial interest in Borrower

 

39



--------------------------------------------------------------------------------

(f) Notwithstanding anything in the Loan Documents to the contrary, REIT
Operating Partnership, may incur the following indebtedness without the Bank’s
prior written consent: (i) unsecured indebtedness, (ii) indebtedness secured by
interests in, or assets or accounts of, entities other than any Borrower or
Borrower Member, (iii) indebtedness secured by liens or mortgages on properties
other than the Projects, and (iv) distributions of excess cash flow from the
Projects by Borrower, Borrower Member and REIT Operating Partnership subject to
the limitations set forth in the Loan Documents.

Section 7.3. Bank’s Rights. Bank reserves the right to condition the consent to
a Prohibited Transfer requested hereunder upon (a) a modification of the terms
hereof and an assumption of the Note and the other Loan Documents as so modified
by the proposed Prohibited Transfer, (b) receipt of payment of a transfer fee
equal to $5,000 and all of Bank’s reasonable out-of-pocket expenses actually
incurred in connection with such Prohibited Transfer, (c) the proposed
transferee’s continued compliance with the covenants set forth in this Agreement
(including, without limitation, the covenants in Article VI and the other Loan
Documents), (d) a new manager for the Project and a new management agreement
satisfactory to Bank (if applicable), and (e) the satisfaction of such other
conditions and/or legal opinions as Bank shall determine in Bank’s sole and
absolute discretion. All reasonable out of pocket expenses incurred by Bank
shall be payable by Borrower whether or not Bank consents to the Prohibited
Transfer. Bank shall not be required to demonstrate any actual impairment of
Bank’ security or any increased risk of default hereunder in order to declare
the Debt immediately due and payable upon a Prohibited Transfer made without
Bank’s prior written consent. This provision shall apply to each and every
Prohibited Transfer, whether or not Bank has consented to any previous
Prohibited Transfer.

Section 7.4. Assumption. Borrower hereby acknowledges and agrees that no
transfer of all or any portion of the Project to, and the related assumption of
the Loan by, any Person shall be permitted under this Agreement.

ARTICLE VIII

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 8.1. Insurance.

(a) Borrower shall obtain and maintain at all times policies of insurance as
follows:

(i) comprehensive “all risk” or “special causes of loss” insurance, including,
without limitation, fire, flood, windstorm, earthquake, terrorism, vandalism,
malicious mischief and such other hazards as may be reasonably specified by Bank
for the mutual benefit of Borrower and Bank and which is customarily maintained
for like properties, including the improvements and the fixtures (other than
trade fixtures) at its Project, in each case (A) in an amount equal to one
hundred percent (100%) of the “Full Replacement Cost,” which for

 

40



--------------------------------------------------------------------------------

purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) and
provided that windstorm, earthquake and flood may have a sub limit reasonably
acceptable to Bank; (B) containing a replacement cost endorsement and an agreed
amount endorsement with respect to such improvements and fixtures (other than
trade fixtures) and/or an endorsement waiving all coinsurance provisions;
(C) providing for no deductible in excess of $75,000 (or $100,000 with respect
to earthquake insurance), and, with respect to windstorm coverage, no deductible
in excess of five percent (5%) of total insurable value for each Project not to
exceed $500,000 maximum deductible (except with respect to windstorm coverage
for named storms, for which such percentage limit shall apply but such dollar
limit shall not apply), and containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement. In addition, Borrower shall obtain, or cause to be
obtained: (x) if any portion of the improvements is currently or at any time in
the future located in a “special flood hazard area” designated by the Federal
Emergency Management Agency, flood hazard insurance in an amount equal to the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended; and (y) earthquake
insurance in amounts and in form and substance reasonably satisfactory to Bank
as determined by a probable maximum loss study or other acceptable assessment of
expected maximum loss, not to exceed the amount of indebtedness, in the event
the Project is located in an area with a high degree of seismic risk provided
that the insurance pursuant to clauses (x) and (y) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
subsection (i) and further provided that regardless of the flood or seismic
zone, Bank may require reasonable limits of insurance covering such risks;

(ii) Commercial General Liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the Project,
covering at least the following hazards: (1) premises and operations; (2)
independent contractors; and (3) contractual liability, with such insurance (A)
to be on the so-called “occurrence” form with a general aggregate limit of not
less than $5,000,000 per location and a per occurrence limit of not less than
$1,000,000; (B) with an aggregate limit of not less than $2,000,000 for
products/completed operations coverage; (C) with a limit of not less than
$1,000,000 for personal injury/advertising injury; and (D) with coverage to
continue at not less than the aforesaid limits until required to be changed by
Bank in writing by reason of changed economic conditions making such protection
inadequate;

(iii) loss of rents insurance or business income insurance, as applicable, (A)
covering all risks required to be covered by the insurance provided for in
subsection (i) above; (B) which provides that after the physical loss to the
improvements and fixtures (other than trade fixtures) occurs, the loss of rents
or income, as applicable, will be insured until such completion of Restoration
and notwithstanding that the policy may expire prior to the end of such period;
and (C) which contains an extended period of indemnity endorsement which
provides that after the physical loss to the improvements and personal property
has been repaired, the continued loss of income will be insured until such
income either returns to the same level it was at prior to the loss, or the
expiration of at least twelve (12) months from the date that the Project is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such loss of rents or business income insurance, as applicable, shall
be determined prior to the date hereof and at least once

 

41



--------------------------------------------------------------------------------

each year thereafter based on Borrower’s reasonable estimate of the gross income
from the Project for the succeeding period of coverage required above. All
proceeds payable to Bank pursuant to this subsection shall be held by Bank and
shall be applied to the obligations secured by the Loan Documents with any
remaining balance promptly payable to Borrower; provided, however, that nothing
herein contained shall be deemed to relieve Borrower of Borrower’s obligations
to pay the obligations secured by the Loan Documents on the respective dates of
payment provided for in the Note, this Agreement and the other Loan Documents
except to the extent such amounts are actually paid out of the proceeds of such
loss of rents or business income insurance, as applicable;

(iv) at all times during which structural construction, demolition, structural
repairs or structural alterations are being made with respect to the
improvements, and only if the property coverage form does not otherwise apply,

(A) owner’s contingent or protective liability insurance covering claims not
covered by or under the terms or provisions of the above mentioned commercial
general liability insurance policy;

(B) the insurance provided for in subsection (i) above written in a so-called
Builder’s Risk Completed Value form (1) on a non-reporting basis, (2) against
“all risks” insured against pursuant to subsection (i) above, (3) including
permission to occupy the Project, (4) with an agreed amount endorsement waiving
co-insurance provisions, and (5) including coverage for so-called “soft costs”
and delayed completion loss of income; and

(C) Borrower shall ensure, or cause to be insured, that the general contractor
maintains (1) commercial general liability coverage, including products and
completed operations coverage that shall be continuously renewed for the
statutory period during which claims can be made following completion of the
project, (2) automobile liability insurance (including owned, hired and
non-owned liability) and (3) umbrella/excess liability insurance with no less
than $5,000,000, or such other amount reasonably acceptable to Bank, in limits
per occurrence and in the annual aggregate per project, and in addition Borrower
shall ensure, or cause to be insured, that all trade contractors provide similar
liability insurance coverage with umbrella liability limits that are
commensurate with the risks presented by their operations at the site as
determined by the general contractor. All parties engaged in work on the
improvements or on any restoration shall maintain any workers’ compensation and
employer’s liability insurance required by law in force for all workers on the
job. A certificate of insurance shall be issued to Borrower and Bank, naming
each as Additional Insured (except with respect to workers’ compensation and
employer’s liability), and evidencing all insurance required in this
subsection. Borrower and Bank shall be named as Additional Insured with respect
to the general contractor’s ongoing operations and completed operations by
endorsements satisfactory to Bank. Such insurance shall be primary and any other
insurance maintained by the additional insured shall be excess only and not
contributing with this insurance;

(v) workers’ compensation, subject to the statutory limits of the State, and
employer’s liability insurance in respect of any work or operations on or about
the Project, or in connection with the Project or its operation (if applicable);

 

42



--------------------------------------------------------------------------------

(vi) intentionally omitted;

(vii) excess liability insurance in an amount not less than $5,000,000 per
occurrence and in the aggregate per location, or such other amount reasonably
acceptable to Bank, per occurrence and per location, on terms consistent with
the commercial general liability insurance required under subsection (ii) above;
and

(viii) upon sixty (60) days’ written notice, such other reasonable insurance and
in such reasonable amounts as Bank from time to time may reasonably request
against such other insurable hazards that at the time are commonly insured
against for property similar to the Project located in or around the region in
which the Project is located.

(b) All insurance provided for in Section 8.1(a) hereof shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be in such forms and in such amounts as required above,
and shall be subject to the reasonable approval of Bank as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a general policy rating of “A-” or better and a
financial class of XI or better by A.M. Best Company, Inc. The Policies
described in Section 8.1(a) hereof shall designate Bank and their successors and
assigns as mortgagee, additional insured and/or loss payee as deemed appropriate
by Bank. Not less than ten (10) days prior to the expiration dates of the
Policies theretofore furnished to Bank, Borrower shall deliver to Bank
certificates evidencing renewal of the Policies (such certificates, the
“Insurance Certificates”) (and if requested by Bank, a copy of the Policies),
accompanied by evidence satisfactory to Bank of payment of the premiums due with
respect to the policies (the “Insurance Premiums”), and within thirty (30) days
after the expiration dates of such Policies, Borrower shall deliver to Bank
renewal policies.

(c) Any blanket property insurance Policy shall specifically allocate to the
Project the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate Policy insuring only
the Project in compliance with the provisions of Section 8.1(a) hereof.

(d) All Policies provided for or contemplated by Section 8.1(a) hereof shall in
the case of Policies providing for (i) property damage, boiler and machinery,
terrorism, flood and earthquake insurance, shall provide that the loss
thereunder shall be payable to Bank, as mortgagee and loss payee, and (ii)
commercial general liability insurance, such Policies shall name Bank as
additional insured.

(e) All Policies provided for in Section 8.1(a) hereof shall contain clauses or
endorsements to the effect that:

(i) no act or negligence of Borrower or anyone acting for or on behalf of
Borrower or of any Tenant or other occupant, or failure to comply with the
provisions of any Policy, which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance with respect to Bank;

 

43



--------------------------------------------------------------------------------

(ii) the property damage insurance Policies, including boiler and machinery,
earthquake, flood and terrorism, if separately provided, shall not be materially
changed (other than to increase the coverage provided thereby) or canceled
without at least thirty (30) days’ prior written notice to Bank (or ten (10)
days for non-payment of premiums) and any party named therein as an additional
insured;

(iii) the issuers thereof shall give written notice to Bank if the Policies have
not been renewed ten (10) Business Days prior to their expiration;

(iv) Bank shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder, provided that the insurer need not waive the
requirement that the premium be paid in order for a claim to be paid and further
shall provide that Bank is permitted to make payments to effect the continuation
of such policy upon notice of cancellation due to non-payment of premiums;

(v) the Policies do not contain an exclusion for acts of terrorism; and

(vi) any claim or defense any property damage insurance company may have against
Borrower to deny payment of any claim by Borrower thereunder shall not be
effective against Bank (and affirmatively providing that the insurance company
will pay the proceeds of such Policy to Bank notwithstanding any claim or
defense of the insurance company against Borrower) and such Policies shall also
contain a standard “Waiver of Subrogation” endorsement.

(f) If at any time Bank is not in receipt of written evidence that all insurance
required hereunder is in full force and effect, Bank shall have the right, upon
not less than ten (10) Business Days’ prior written notice to Borrower (except
in the event of an emergency or an imminent lapse or loss of insurance
coverage), to take such action as Bank deems necessary to protect Bank’s
interest in the Project, including, without limitation, obtaining such insurance
coverage as Bank in Bank’s reasonable discretion deems appropriate. All
reasonable out of pocket premiums paid or incurred by Bank in connection with
such action or in obtaining such insurance and keeping it in effect shall be
paid by Borrower to Bank promptly upon demand and shall bear interest at the
Involuntary Rate.

(g) Borrower shall not take out separate insurance concurrent in form or
contributing (in the event of a loss) to the insurance required to be maintained
under this Section 8.1. Borrower may, however, carry, or permit Tenants to
carry, insurance for the Project in addition to required insurance, but only if
such additional insurance: (i) does not violate or entitle the carrier to assert
any defense or disclaim any primary coverage under any required insurance; (ii)
mutually benefits Borrower or Tenants, as the case may be, and Bank, as their
interests may appear; and (iii) otherwise complies with this Agreement

(h) Bank acknowledges that Borrower’s insurance coverage in effect as of the
Closing Date and approved by Bank satisfies the requirements of Section 8.1.

Section 8.2. Insurance Reserves; Payment by Bank. Each Borrower shall deposit in
an account with Bank (the “Insurance Reserve Account”), at the time of each
payment of an installment of interest and/or principal under the Note, an
additional amount

 

44



--------------------------------------------------------------------------------

sufficient to discharge the Insurance Premiums under this Article VIII when they
become due. The determination of the insurance reserve amount to be deposited
and of the fractional part thereof to be deposited in reserve with Bank, so that
the aggregate of such deposits shall be sufficient for such purpose, shall be
made by Bank in Bank’s sole but reasonable discretion. Such amounts shall
deposited in the Insurance Reserve Account and shall be applied by Borrower to
the payment of the obligations in respect of which such amounts were deposited,
on or before the respective dates on which the same or any of them would become
delinquent. Borrower agrees and acknowledges that it is Borrower’s sole
responsibility to insure that the premium payment obligations under this
Article VIII are paid on a timely basis and that Bank has no obligation to pay
such premium payment. During the existence of an Event of Default, the balance
of any such amounts in the Reserves Account may be used and applied for any
purpose authorized pursuant to this Agreement or any other Loan Document,
including, without limitation, payment of the Debt in any order Bank may deem
appropriate. If, prior to the date any of the aforementioned obligations may be
paid, the amounts then on deposit in the Reserves Account for payment of
Insurance Premiums shall be insufficient for the payment of such obligation in
full, Borrower shall, within ten (10) days after demand, deposit the amount of
the deficiency with Bank. Nothing herein contained shall be deemed to affect any
right or remedy of Bank under any provisions of this Agreement or the Mortgage
or of any statute or rule of law to pay any such amount and to add the amount so
paid, together with interest at the Involuntary Rate, to the Debt. Prior to or
at Loan closing, seven (7) months of the estimated Insurance Premium payment
obligations under this Article VIII, shall be deposited in the Insurance Reserve
Account, with the next deposit amount of $6,302.47, reflecting one month of the
estimated Insurance Premium payment obligations under this Article VIII to be
debited from Borrower’s operating account on the date of the next monthly
payment of interest and/or principal under the Note.

Section 8.3. Casualty. If he Project shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Bank and Bank shall have the right to join Borrower in
adjusting any loss. In addition, after the entry of any decree of foreclosure of
the Mortgage, any purchaser at foreclosure sale or the decree creditor, as the
case may be, shall also have the right to join in the adjustment of any such
losses. Any moneys received as payment for any loss under any such insurance
(the “Insurance Proceeds”) shall be paid over to Bank to be applied, at Bank’s
option subject to the terms hereof, either to (i) prepayment of the Note and
other sums due under the Loan Documents or (ii) to the extent reasonably
practicable, the reimbursement of Borrower from time to time of expenses
incurred by Borrower in connection with the restoration of the Project
(“Restoration Work”) and upon terms otherwise satisfactory to Bank. Bank shall
have the right to participate in the adjustment of all claims for Insurance
Proceeds. Borrower shall promptly commence and diligently prosecute the
restoration of the Project, provided that Bank makes the Insurance Proceeds
available to Borrower. Subject to Bank making sufficient insurance proceeds
available to Borrower, Borrower shall pay all costs of such restoration whether
or not such costs are covered by insurance. Provided and on condition that no
Event of Default has occurred and is continuing, any prepayment of the Debt by
application of Insurance Proceeds shall not be subject to any Prepayment
Premium. Notwithstanding the foregoing, Bank will hold the Insurance Proceeds
without interest and will release the insurance proceeds as restoration
progresses in payment of restoration costs, subject to the following conditions:

(a) There shall be no outstanding Event of Default;

 

45



--------------------------------------------------------------------------------

(b) At the time of the restoration (including a reasonable stabilization
period), there will be Leases in place to generate sufficient income to cover
all operating expenses of the Property and all debt service payments.

(c) Bank shall approve the plans and specifications for the restoration, which
approval shall not be unreasonably withheld, conditioned, or delayed;

(d) The size, quality and use of the Improvements on the Land, or,
alternatively, the Property Income derived therefrom, shall be substantially the
same as or better than immediately prior to the casualty;

(e) There shall be funds on deposit at all times with Bank, which together with
any additional funds paid by Borrower, are sufficient to complete the
restoration, as certified by an architect approved by Bank;

(f) The insurance proceeds will be disbursed under such reasonable procedures as
may be established by Bank; and

(g) Such other conditions as Bank would customarily be require as a construction
lender, or are otherwise reasonable.

Section 8.4. Condemnation. Borrower shall promptly give Bank notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Project of which Borrower has knowledge and shall deliver to Bank copies of any
and all papers served in connection with such proceedings. Bank may participate
in any such proceedings, and Borrower shall from time to time deliver to Bank
all instruments requested by Bank to permit such participation. Borrower shall,
at Borrower’s sole cost and expense, diligently prosecute any such proceedings,
and shall consult with Bank, Bank’s attorneys and experts, and reasonably
cooperate with them in the carrying on or defense of any such proceedings. In
the event of such condemnation proceedings, the Award payable is hereby assigned
to and shall be paid to Bank. Bank shall be under no obligation to question the
amount of any such Award and may accept the same in the amount in which the same
shall be paid. The proceeds of any Award so received shall (except for a
temporary taking the Award for which shall be paid over to Borrower), at the
option of Bank, and in the absence of a continuing Event of Default, either be
(i) applied to the prepayment of the Note and other sums due under the Loan
Documents at the rate of interest provided therein, regardless of the rate of
interest payable on the Award by the condemning authority, or (ii) to the extent
reasonably practicable, paid over to Borrower from time to time for expenses
incurred by Borrower in the restoration of the Project and upon terms otherwise
satisfactory to Bank, in Bank’s sole but reasonable discretion. Bank will not
unreasonably withhold, condition, or delay its consent to application of the
Award to restoration costs. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Bank, after the deduction of

 

46



--------------------------------------------------------------------------------

expenses of collection, to the reduction or discharge of the Debt. Bank shall
not be limited to the interest paid on the Award by the condemning authority but
shall be entitled to receive out of the Award interest at the rate or rates
provided herein or in the Note. To the extent Borrower shall be entitled or
permitted to do the same, if the Project or any portion thereof is taken by a
condemning authority, Borrower shall promptly commence and diligently prosecute
the restoration of the Project provided that Bank shall make available to
Borrower sufficient Award proceeds for such purpose. If the Project is sold,
through foreclosure or otherwise, prior to the receipt by Bank of the Award,
Bank shall have the right, whether or not a deficiency judgment on the Note
shall have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

ARTICLE IX

SECURITY INTEREST AND SET-OFF

Section 9.1. Security Interest. Borrower hereby grants to Bank or any other
Affiliate of Bank holding any of the Debt, a lien, security interest and right
of setoff, as security for the Debt, and all other obligations and liabilities
to Bank, whether now existing or hereafter arising, upon and against all
deposits (including deposits in Borrower’s operating accounts, tenant security
deposit accounts and reserve account), credits, collateral and property relating
to Borrower’s Project, now or hereafter in the possession, custody, safekeeping
or control of Bank or any entity under the control of Bank, or in transit to any
of them.

Section 9.2. Set-Off and Debit. If at any time following and during the
continuance of an Event of Default Bank accelerates the Debt, then any such
deposits, balances or other sums credited by or due from Bank, or from any such
Affiliate of Bank, to Borrower may to the fullest extent not prohibited by
applicable law at any time or from time to time, without regard to the
existence, sufficiency or adequacy of any other collateral, and without notice
or compliance with any other condition precedent now or hereafter imposed by
statute, rule of law or otherwise, all of which are hereby waived, be set off,
debited and appropriated, and applied by Bank against any or all of the Debt, in
such manner as Bank in its sole but reasonable discretion may determine. Within
five (5) Business Days of making any such set off, debit or appropriation and
application, Bank agrees to notify Borrower thereof, provided the failure to
give such notice shall not affect the validity of such set off, debit or
appropriation and application. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE
ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS,
CREDITS OR OTHER PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.

Section 9.3. Right to Freeze. Bank shall also have the right, at its option,
upon the occurrence of any event which would entitle Bank to set off or debit as
set forth in Section 9.2 of this Agreement, to freeze, block or segregate any
such deposits, balances and other sums so that Borrower may not access, control
or draw upon the same.

Section 9.4. Additional Rights. The rights of Bank and each Affiliate of Bank
under this Article IX are in addition to, and not in limitation of, other rights
and remedies, including other rights of set off, which Bank may have.

 

47



--------------------------------------------------------------------------------

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.1. Event of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(a) if any regularly scheduled portion of the Debt is not paid within five (5)
days after the date the same is due, or if the entire Debt is not paid on or
before the Maturity Date;

(b) if Borrower shall fail to pay any other sum hereunder or under any of the
other Loan Documents when and as the same shall become due and payable and such
failure shall not be cured within thirty (30) days after notice from Bank;

(c) if the Policies are not kept in full force and effect;

(d) if (i) Borrower breaches any covenant with respect to itself contained in
Article VI hereof; provided, however, that, if (A) Bank determines in its
reasonable discretion that such breach or violation (1) was not made in bad
faith, (2) is capable of being cured, and (3) Bank would not be prejudiced in
any material respect by permitting Borrower to cure the same, and Bank
determines in its reasonable discretion that such breach or violation is
immaterial, Bank will permit Borrower thirty (30) days after written notice
thereof to cure such misrepresentation or breach of warranty before it becomes
an Event of Default hereunder, or (ii) if a Prohibited Transfer occurs in
violation of Article VII hereof;

(e) if any representation or warranty of any Person comprising Borrower or
Guarantor, or with respect to, Borrower, Guarantor or any shareholder, member,
general partner, principal or beneficial owner of Borrower, made herein, in any
other Loan Document, or in any certificate, report, financial statement or other
instrument or document furnished to Bank at the time of the closing of the Loan
or during the term of the Loan shall have been false or misleading in any
material respect when made;

(f) if (i) Borrower, Guarantor, or Borrower Member shall commence any case,
proceeding or other action (A) under any Creditors’ Rights Laws, seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, or (B) seeking appointment of
a receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Borrower, Guarantor, or
Borrower Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against Borrower, Guarantor, or
Borrower Member any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of ninety (90) days; or (iii) there shall be commenced
against Borrower, Guarantor, or Borrower Member any case, proceeding or other
action seeking issuance of a

 

48



--------------------------------------------------------------------------------

warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of any order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within ninety (90) days from the entry thereof; or (iv)
Borrower, Guarantor, or Borrower Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) Borrower, Guarantor, or
Borrower Member shall admit in writing its inability to, pay its debts as they
become due;

(g) if there should occur a default which is not cured within the applicable
grace period, if any, under any other mortgage encumbering all or part of the
Project regardless of whether any such other mortgage is prior or subordinate to
the Mortgage or upon default in the performance of any term, provision, covenant
or condition, which is not cured within the applicable grace period, if any,
under the notes evidencing such deeds of trust or any other documents executed
in connection therewith;

(h) if Borrower shall be in default beyond applicable notice and grace periods
under any other loan or financing arrangement between Borrower and Bank, whether
now or hereafter existing;

(i) if any federal tax lien is filed against Borrower, Guarantor, Borrower
Member or the Project and same is not discharged of record or bonded within
forty-five (45) days after the same is filed;

(j) if a judgment is filed against Borrower, Guarantor, Borrower Member or the
Project in excess of $100,000 which is not stayed, vacated, bonded or discharged
within forty-five (45) days after the same is filed;

(k) subject to the Borrower’s right to contest Liens in good faith in accordance
with this Agreement, if any Lien is filed or recorded against the Project or any
interest therein in violation of Section 5.4(c) and such Lien is not removed,
discharged or bonded to the satisfaction of Bank within thirty (30) days of such
filing or recording;

(l) if Borrower, Guarantor or Borrower Member shall breach any of the terms of
Section 5.28 (Debt Service Coverage Ratio) and Section 5.21 (Notices):

(m) reserved;

(n) reserved;

(o) reserved;

(p) reserved;

(q) if an ERISA Event shall have occurred that, in the opinion of the Bank, when
taken together with all other ERISA Events that have occurred, results in or
could reasonably be expected to result in liability to Borrower in excess of
$50,000;

 

49



--------------------------------------------------------------------------------

(r) if Borrower shall file a notice, pursuant to Section 697.04, Florida
Statutes, limiting the maximum principal amount that may be secured by the
Mortgage to a sum less than the maximum principal amount set forth in Section
5.11 of the Mortgage; or

(s) other than each Event of Default set forth under Section 10.1(a) through
(r), inclusive, if Borrower or Guarantor shall continue to be in default under
any other term, covenant or condition of this Agreement or any of the Loan
Documents for more than thirty (30) days after written notice from Bank in the
case of any default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Bank in the case of any other default,
provided that if such default cannot reasonably be cured within such thirty (30)
day period and Borrower shall have commenced to cure such default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for so long as it
shall require Borrower in the exercise of due diligence to cure such default, it
being agreed that no such extension shall be for a period in excess of another
sixty (60) days (subject to further extension by Bank, in Bank’s sole
discretion).

Section 10.2. Remedies.

(a) Upon the occurrence of an Event of Default and at any time thereafter Bank
may, in addition to any other rights or remedies available to Bank pursuant to
this Agreement and the other Loan Documents or at law or in equity, take such
action, without notice or demand, that Bank deem advisable to protect and
enforce Bank’s rights against Borrower, Guarantor and in the Project, including,
without limitation, declaring the Debt to be immediately due and payable, and
Bank may enforce or avail themselves of any or all rights or remedies provided
in the Loan Documents and may exercise all the rights and remedies of a secured
party under the UCC, as adopted and enacted by the State where the Project is
located, against Borrower, Guarantor and the Project, including, without
limitation, all rights or remedies available at law or in equity.

(b) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Bank against Borrower
or Guarantor under this Agreement or any of the other Loan Documents executed
and delivered by, or applicable to, Borrower or Guarantor or at law or in equity
may be exercised by Bank at any time and from time to time, whether or not all
or any of the Debt shall be declared due and payable, and whether or not Bank
shall have commenced any foreclosure proceeding or other action for the
enforcement of Bank’s rights and remedies under any of the Loan Documents with
respect to the Project. Any such actions taken by Bank shall be cumulative and
concurrent and may be pursued independently, singularly, successively, together
or otherwise, at such time and in such order as Bank may determine in Bank’s
sole discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Bank permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.

 

50



--------------------------------------------------------------------------------

ARTICLE XI

PARTIAL RELEASES

Each Borrower’s Project may be released (a “Released Project”) from the lien of
its Mortgage subject to (i) satisfaction of the following conditions (“Partial
Release Conditions”) and (ii) payment of outstanding Loan principal in such
amount as to satisfy Partial Release Conditions (c) and (d) below (the “Release
Amount”):

(a) There is at the time of such request and release, no Event of Default.

(b) Intentionally Omitted.

(c) Determination by Bank that the remaining Project (“Un-Released Project”) can
support a DSCR of 1.50:1.00, based on meeting such DSCR from both (i) a trailing
12 month Borrower’s Net Operating Income on the Un-Released Project and (ii) a
pro-forma Borrower’s Operating Income on the Un-Released Project based on income
from in place Leases for the Un-Released Project, not to include Leases expiring
within 12 months of such release, but including any new Lease (as approved by
Bank if required under Section 5.27) for which the payment of rent has not yet
commenced thereunder. The Debt Service shall be calculated based on the
outstanding Loan principal (after accounting for the contemplated pay down of
Loan principal for a Released Project) amortized over 30 years.

(d) Determination by Bank that Loan to Value of the Un-Released Project shall
not exceed 65%, based on appraisals reasonably acceptable to Bank. Such
determination will be based upon Bank’s most recent appraisal provided to Bank,
except that Bank may require updated appraisals of the Un-Released Project if
the most current appraisal of the Project required or ordered by Bank is 12
months or more older than the date of the release request or the release, and,
in the Bank’s reasonable discretion, the Bank determines that there has been a
deterioration in the market for the Project, and bank shall notify Borrower of
the requirement for updated appraisals within 15 days following receipt of
Borrower’s notice that it intends to release a Project. Borrower shall pay the
costs of any such updated appraisal.

Bank’s determination of whether Borrower meets the forgoing conditions shall be
made within 15 business days of Borrower’s request and submission of all
documents and materials reasonable and necessary for Bank to make its
determination.

The Bank’s determination of the forgoing conditions shall take into account any
partial prepayment of the Note that will be made by Borrower in connection with
the proposed partial release and any additional payment that Borrower elects to
make in order to satisfy any of the conditions set forth above, including,
without limitation, the Loan to Value condition. Once Bank notifies Borrower of
its determination of the values of the remaining Projects for purposes of
determining the Loan to Value of the Un-Released Project, such determination
shall be binding upon Bank and Bank may not thereafter unilaterally modify such
values, provided that Borrower closes on the sale and release of the Project
within 120 days following receipt of written notice of Bank’s determination.

 

51



--------------------------------------------------------------------------------

ARTICLE XII

BORROWER’S ACCOUNTS

Each Borrower shall be required to maintain all of its accounts associated with
its Project with Bank. Without limitation of the foregoing, each Borrower shall
have established and shall maintain the following accounts with Bank: (i) its
primary operating account for its Project (each such operating account of each
Borrower, the “Operating Account”), (ii) the Insurance Reserve Account, (iii)
the Capital Reserve Account, and (iii) the TI/LC Reserve Account. Each Operating
Account, Insurance Reserve Account, Capital Reserve Account, TI/LC Reserve
Account, and all other accounts maintained by Borrower in connection with the
Loan, shall be referred to herein as the “Accounts”. The Accounts shall not be
co-mingled with each other or any other accounts or investments of any Borrower
or its owners or Affiliates. Borrower shall pay all reasonable expenses of
opening and maintaining the Accounts in amounts not to exceed those generally
charged by Bank to similarly situated customers of Bank.

Borrower hereby pledges and assigns to Bank, and grants to Bank a first priority
security interest in, all funds at any time on deposit in the Accounts as
additional Collateral for the Loan. Borrower will take, or authorizes Bank to
take, all actions necessary to maintain in favor of Bank a perfected first
priority security interest in the Accounts, including, without limitation,
filing UCC 1 financing statements and continuations thereof. All monies now or
hereafter deposited into the Accounts shall be deemed additional security for
the Loan. Borrower shall not, further pledge, assign or grant any security
interest in the Accounts, or permit any Lien to attach thereto, except a
Permitted Encumbrance. This Agreement is, among other things, intended by the
parties to be a security agreement for purposes of the Uniform Commercial Code.
Borrower and Bank further agree that it is the intent of the parties that this
Agreement is an authenticated record evidencing Bank’s “control” of the Accounts
(within the meaning of Section 9-104 of the Uniform Commercial Code as in effect
in the State of Florida. Without limitation of the foregoing, upon the
occurrence of an Event of Default, Bank shall have the right to apply funds in
the Accounts to one or more of the following items, in Bank’s sole discretion,
(i) to reduce the outstanding principal balance of the Loan, (ii) to pay debt
service, fees and costs due under the Loan Documents, (iii) to the payment of
real estate taxes and/or insurance premiums for the Property, (iv) to fund a
segregated escrow account to pay costs to lease the Property and (v) to increase
the balance of the Operating Account; provided, however, that Borrower shall
remain liable at all times for all of the foregoing payment obligations,
regardless of whether there are sufficient funds therefor in the Accounts.

ARTICLE XIII

RIGHT TO PARTICIPATE

Bank reserves the right to transfer, assign and/or grant participation interests
of up to $15,000,000 of the Loan, but no such transfer, assignment or grant of
participation interests shall affect or limit the rights and obligations of
Bank, Borrower and Guarantor as set forth in the Loan Documents. Bank may
disclose to, or share with, any actual or prospective assignee, transferee or
participant all information, including, but not limited to, financial
information, in Bank’s possession regarding the Loan, Borrower, Guarantor, or
the Project.

 

52



--------------------------------------------------------------------------------

ARTICLE XIV

INDEMNIFICATIONS

Section 14.1. General Indemnification. Borrower shall indemnify, defend and hold
harmless the Indemnified Parties, or Borrower shall cause the Indemnified
Parties to be indemnified, defended and held harmless, from and against any and
all Losses imposed upon or incurred by or asserted against any Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
one or more of the following: (a) any accident, injury to or death of persons or
loss of or damage to property occurring in, on or about the Project or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (b) any use, nonuse or condition in, on or about
the Project or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (c) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Project or any part thereof; (d) any failure of the Project to be
in compliance with any applicable Legal Requirements or (e) the payment of any
commission, charge or brokerage fee to anyone which may be payable in connection
with the funding of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to Bank hereunder
to the extent that such Indemnified Liabilities arise from the gross negligence,
illegal acts, fraud or willful misconduct of Bank. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Bank.

Section 14.2. Intangible Tax Indemnification. Borrower shall, at Borrower’s sole
cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making of the Mortgage,
the Note or any of the other Loan Documents, but excluding any income,
franchise, or other similar taxes.

Section 14.3. ERISA Indemnification. Borrower shall, at Borrower’s sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense, and
settlement of Losses incurred in correcting any prohibited transaction or in the
sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Bank’s sole and
absolute discretion) that Bank may incur, directly or indirectly, as a result of
a default under Section 4.9 or Section 5.17 hereof.

Section 14.4. Survival. The obligations and liabilities of Borrower under this
Article XIV shall fully survive indefinitely notwithstanding any termination,
satisfaction, or assignment of the Mortgage until all prospective claims
thereunder shall be barred by applicable law.

 

53



--------------------------------------------------------------------------------

ARTICLE XV

NOTICES

Section 15.1. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested, (b) expedited prepaid overnight delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, or by (c)
facsimile, with confirmation of transmission, addressed as follows (or at such
other address and Person as shall be designated from time to time by any party
hereto, as the case may be, in a written notice to the other parties hereto in
the manner provided for in this Section):

 

If to Bank:   

BankUnited, N.A.

7815 N.W. 148th Street

Miami Lakes, Florida 33016

Attn: Commercial Loan Administration

Telephone No.: 305-231-6400

Fax No.: 305-569-7792

With a copy to:   

BankUnited, N.A.

189 S. Orange Avenue, Suite 1250

Orlando, Florida 32801

Attn: Patrick Fitzgerald, Senior Vice President

Telephone No.: (407) 308-3513

Fax No.: (407) 922-2219

 

and

 

GrayRobinson, P.A.

301 East Robinson Street, Suite 1400

Orlando, Florida 32801

Attn: Truong M. Nguyen, Esq.

Telephone No.: 407-244-56870

Fax No.: 407-244-5690

If to Borrowers:   

CIO RESEARCH COMMONS, LLC,

CIO TECHNOLOGY POINT I & II, LLC

CIO UNIVERSITY TECH, LLC,

c/o City Office REIT, Inc.

1075 West Georgia St., Suite 2010, Vancouver, British Columbia V6E 3C9 Canada

Attn: Anthony Maretic

Fax No.: (604) 661-4873

 

54



--------------------------------------------------------------------------------

With a copy to:   

Miller, Canfield, Paddock and Stone, P.L.C.

101 North Main Street, 7th Floor

Ann Arbor, Michigan 48104 (USA)

Attn: Joseph M. Fazio, Esq.

Telephone No.: 734-668-7633

Fax No.: 734-747-7147

And   

Tower Realty Partners, Inc.

2701 Maitland Center Pkwy, Suite 225

Maitland, Florida 32751

Attn: Lanea Sagert

Telephone No.: 407-659-0129

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
and in the case of facsimile delivery, upon confirmed transmission thereof.

ARTICLE XVI

FURTHER ASSURANCES

Section 16.1. Replacement and Corrective Documents. Upon receipt of an affidavit
of an officer of Bank as to the loss, theft, destruction or mutilation of the
Note or any other Loan Document which is not of public record, and, in the case
of any such mutilation, upon surrender and cancellation of such Note or other
Loan Document, Borrower and Guarantor shall issue, in lieu thereof, a
replacement Note or other Loan Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Loan Document in the same principal amount
thereof and otherwise of like tenor. Borrower and Guarantor hereby consents and
agrees that in the event that any of the Loan Documents misstate or inaccurately
reflect the true and correct terms and provisions of the Loan and said
misstatement or inaccuracy is due to the unilateral mistake on the part of Bank,
mutual mistake on the part of any of Bank, Borrower and Guarantor or clerical
error, then in such event Bank, Borrower and Guarantor shall, within thirty (30)
days after written request of any of them and in order to correct such
misstatement or inaccuracy, execute such new documents such parties may deem
necessary to remedy said inaccuracy or mistake.

Section 16.2. Further Acts, Etc. Borrower and Guarantor shall, at the cost and
expense of Borrower and Guarantor, and without expense to Bank, do, execute,
acknowledge and deliver all and every further acts, deeds, conveyances,
assignments, security agreements, control agreements, notices of assignments,
transfers and assurances as Bank shall, from time to time, reasonably require,
for carrying out the intention or facilitating the performance of the terms of
this Agreement or for filing or registering of the Mortgage, or for complying
with all Legal Requirements. Borrower and Guarantor, on demand, shall deliver,
and in the event Borrower or Guarantor shall fail to so deliver, hereby
authorizes Bank to file, in the name of Borrower and Guarantor, one or more
financing statements and financing statement amendments to evidence more
effectively, perfect and maintain the priority of the security interest of Bank
in the Project.

 

55



--------------------------------------------------------------------------------

Section 16.3. Changes in Tax, Debt, Credit and Documentary Stamp Laws.

(a) If any law is enacted or adopted or amended after the date of this Agreement
which deducts the Debt from the value of any of the Project for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the Debt or
Bank’s interest in the Project, Borrower shall pay the tax, with interest and
penalties thereon, if any. If Bank is advised by counsel chosen by Bank that the
payment of tax by Borrower would be unlawful or taxable to Bank or unenforceable
or provide the basis for a defense of usury then Bank shall have the option by
written notice of not less than one hundred twenty (120) days to declare the
Debt immediately due and payable.

(b) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Mortgage, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower shall pay for the same, with
interest and penalties thereon, if any.

Section 16.4. Expenses. Borrower covenants and agrees to pay or, if Borrower or
Guarantor fails to pay, to reimburse, Bank upon receipt of written notice from
Bank for all reasonable out of pocket costs and expenses (including attorneys’
fees and disbursements for outside counsel) incurred by Bank in accordance with
this Agreement in connection with (a) the preparation, negotiation, execution
and delivery of this Agreement, the Mortgage and the other Loan Documents and
the consummation of the transactions contemplated hereby and thereby and all the
costs of furnishing all opinions by counsel for Borrower and Guarantor
(including, without limitation, any opinions requested by Bank as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Project); (b) Borrower’s and Guarantor’s ongoing performance of and
compliance with Borrower’s and Guarantor’s agreements and covenants contained in
this Agreement, the Mortgage and the other Loan Documents on its part to be
performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(c) intentionally omitted; (d) the negotiation, preparation, execution, delivery
and administration of any consents, amendments, waivers or other modifications
to this Agreement and the other Loan Documents and any other documents or
matters requested by Bank; (e) securing Borrower’s and Guarantor’s compliance
with any requests made pursuant to the provisions of this Agreement; (f) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Bank all required legal opinions, and other
similar expenses incurred in creating and perfecting the Lien in favor of Bank
pursuant to this Agreement, the Mortgage and the other Loan Documents; (g)
enforcing or preserving any rights, in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower or Guarantor, this Agreement, the
other Loan Documents, the Project, or any other security given for the Loan; and
(h) enforcing any obligations of or collecting any payments due from Borrower
under this Agreement, the other Loan Documents or with respect to the Project or
in connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings.

 

56



--------------------------------------------------------------------------------

ARTICLE XVII

WAIVERS

Section 17.1. Remedies Cumulative; Waivers. The rights, powers and remedies of
Bank under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Bank may have against Borrower or Guarantor
pursuant to this Agreement or the other Loan Documents, or existing at law or in
equity or otherwise. Bank’s rights, powers and remedies may be pursued
singularly, concurrently or otherwise, at such time and in such order as Bank
may determine in Bank’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower or Guarantor shall not be construed to be a waiver of any subsequent
Default or Event of Default by Borrower or to impair any remedy, right or power
consequent thereon.

Section 17.2. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower or Guarantor therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower or Guarantor shall entitle
Borrower or Guarantor to any other or future notice or demand in the same,
similar or other circumstances.

Section 17.3. Delay Not a Waiver. Neither any failure nor any delay on the part
of Bank in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Bank shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 17.4. Trial by Jury. BORROWER AND BANK EACH HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND BANK, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH

 

57



--------------------------------------------------------------------------------

ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF
BANK AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND BANK.

Section 17.5. Waiver of Notice. Borrower and Guarantor shall not be entitled to
any notices of any nature whatsoever from Bank except with respect to matters
for which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Bank to Borrower and Guarantor and except
with respect to matters for which Borrower or Guarantor is not, pursuant to
applicable Legal Requirements, permitted to waive the giving of notice. Borrower
hereby expressly waives the right to receive any notice from Bank with respect
to any matter for which this Agreement or the other Loan Documents do not
specifically and expressly provide for the giving of notice by Bank to Borrower.

Section 17.6. Intentionally Omitted.

Section 17.7. Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower for itself and its successors and assigns, waives all rights to
a marshalling of the assets of Borrower and other Persons with interests in
Borrower, and of the Project, and agrees not to assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Bank under
the Loan Documents to a foreclosure of the Mortgage for the collection of the
Debt without any prior or different resort for collection or of the right of
Bank to the payment of the Debt out of the net proceeds of the Project in
preference to every other claimant whatsoever.

Section 17.8. Waiver of Statute of Limitations. Borrower hereby expressly waives
and releases, to the fullest extent permitted by law, the pleading of any
statute of limitations as a defense to payment of the Debt or performance of its
other obligations set forth in the Loan Documents.

Section 17.9. Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Bank or Bank’s agents; provided, however, that
such waiver shall not prejudice or otherwise affect Borrower’s ability to bring
any separate claim against Bank.

ARTICLE XVIII

GOVERNING LAW

Section 18.1. Choice of Law.

(i) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF FLORIDA, THE LOAN WAS MADE BY
BANK AND ACCEPTED BY BORROWER IN THE STATE OF FLORIDA, AND THE PROCEEDS OF THE
LOAN WERE DISBURSED FROM THE STATE OF FLORIDA, WHICH STATE THE PARTIES AGREE HAS
A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,

 

58



--------------------------------------------------------------------------------

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF FLORIDA.

(ii) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BANK OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT BANK’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT OF COMPETENT JURISDICTION IN ORANGE COUNTY, FLORIDA, AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO BORROWER AT THE ADDRESS
FOR BORROWER’S REGISTERED AGENT IN THE STATE OF DELAWARE AND WITH A COPY TO THE
ADDRESS FOR NOTICES DESCRIBED HEREIN, AND CONSENTS AND AGREES THAT SUCH SERVICE
SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING IN
THIS INSTRUMENT SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN
ANY OTHER MANNER PERMITTED BY LAW).

(iii) Borrower and Bank hereby knowingly, voluntarily, intentionally,
unconditionally and irrevocably submit to the exclusive jurisdiction of any
Florida State or Federal court sitting in Orange County over any suit, action or
proceeding arising out of or relating to this Agreement, and each such party
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable law, all service of process in any such
suit, action or proceeding in any Florida State or Federal court sitting in
Orange County may be made by certified or registered mail, return receipt
requested, directed to such party at the address indicated in subpart (ii)
above, if applicable, or on the first page of this Agreement or in Section 15.1
hereof, as applicable, and service so made shall be complete three (3) days
after the same shall have been so mailed.

Section 18.2. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

59



--------------------------------------------------------------------------------

Section 18.3. Preferences. Subject to the applicable terms and conditions of the
Loan Documents, Bank shall have the continuing and exclusive right to apply or
reverse and reapply any and all payments by Borrower to any portion of the
obligations of Borrower or Guarantor hereunder. To the extent Borrower or
Guarantor makes a payment or payments to Bank, which payment or proceeds or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any Creditors’ Rights Laws, state or federal law, common law
or equitable cause, then, to the extent of such payment or proceeds received,
the obligations hereunder or part thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment or proceeds
had not been received by Bank.

ARTICLE XIX

MISCELLANEOUS

Section 19.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the entering into by Bank of this Agreement and
the execution and delivery to Bank of the Note, and shall continue in full force
and effect so long as all or any of the Debt is outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party. All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower shall inure to the benefit of the legal
representatives, successors and assigns of Bank.

Section 19.2. Bank’s Discretion. Whenever pursuant to this Agreement, Bank
exercises any right given to Bank to approve or disapprove, or any arrangement
or term is to be satisfactory to Bank, the decision of Bank to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole and absolute discretion of Bank and shall be final and conclusive.

Section 19.3. Headings. The Article and/or Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 19.4. Cost of Enforcement. In the event (a) that the Mortgage is
foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of or Borrower or
Guarantor or any of Borrower Member, or an assignment by Borrower or Guarantor
or Borrower Member, for the benefit of its creditors, or (c) Bank’s exercise any
of its other remedies under this Agreement or any of the other Loan Documents,
Borrower shall be chargeable with and agrees to pay all costs of collection and
defense, including attorneys’ fees and costs, incurred by Bank or Borrower in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

 

60



--------------------------------------------------------------------------------

Section 19.5. Intentionally Omitted.

Section 19.6. Offsets, Counterclaims and Defenses. Any assignee of Bank’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower or Guarantor may otherwise have
against any assignor of such documents, and no such unrelated counterclaim or
defense shall be interposed or asserted by Borrower or Guarantor in any action
or proceeding brought by any such assignee upon such documents and any such
right to interpose or assert any such unrelated offset, counterclaim or defense
in any such action or proceeding is hereby expressly waived by Borrower;
provided, however, that such waiver shall not prejudice or otherwise affect the
ability of Borrower to bring any such claim, or raise any such defense, in a
separate action.

Section 19.7. No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Bank intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender. Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower, Guarantor,
and Bank nor to grant Bank any interest in the Project other than that of
secured party or lender. Borrower hereby knowingly, voluntarily, intentionally,
unconditionally and irrevocably waives and relinquishes all claims, demands,
counterclaims and/or defenses alleging the existence of any partnership, joint
venture or other fiduciary relationship between Bank and Borrower and Borrower
shall hold Bank and Bank’s successors and assigns, harmless from and against any
and all losses, damages, penalties, fines, forfeitures, legal fees and related
costs, judgments and any other fees, costs and expenses that Bank may sustain as
a result of any such allegation by any person or entity whatsoever.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Bank and Borrower and Guarantor and nothing contained in this Agreement or the
other Loan Documents shall be deemed to confer upon anyone other than Bank and
Borrower and Guarantor any right to insist upon or to enforce the performance or
observance of any of the obligations contained herein or therein. All conditions
to the obligations of Bank to enter into this Agreement and make the financial
accommodations provided for hereunder are imposed solely and exclusively for the
benefit of Bank and no other Person shall have standing to require satisfaction
of such conditions in accordance with their terms or be entitled to assume that
Bank will refuse to enter into this Agreement or make the financial
accommodations provided for hereunder in the absence of strict compliance with
any or all thereof and no other Person shall under any circumstances be deemed
to be a beneficiary of such conditions, any or all of which may be freely waived
in whole or in part by Bank if, in Bank’s sole discretion, Bank deem it
advisable or desirable to do so.

(c) The Borrower Member is experienced in the ownership and operation of
properties similar to the Project, and Bank is relying solely upon such
expertise and business plan in connection with the ownership and operation of
the Project.

 

61



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein, Bank is not
undertaking the performance of any obligations with respect to any agreements,
contracts, certificates, instruments, franchises, permits, trademarks, licenses
and other documents of Borrower.

(e) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Bank pursuant to this Agreement, the Mortgage, the
Note or the other Loan Documents, including, without limitation, any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal, or insurance policy, Bank shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, the legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Bank.

(f) Borrower and Guarantor recognize and acknowledge that in accepting this
Agreement, the Note, the Mortgage and the other Loan Documents, Bank is
expressly and primarily relying on the truth and accuracy of the representations
and warranties set forth in Article IV of this Agreement without any obligation
to investigate the Project and notwithstanding any investigation of the Project
by Bank; that such reliance existed on the part of Bank prior to the date
hereof, that the warranties and representations are a material inducement to
Bank in entering into this Agreement and making the financial accommodations
provided for hereunder; and that Bank would not be willing to enter into this
Agreement and make the financial accommodations provided for hereunder and
accept this Agreement, the Note, the Mortgage and the other Loan Documents in
the absence of the warranties and representations as set forth in Article IV of
this Agreement.

Section 19.8. Publicity. Subject to the prior written approval of Borrower, Bank
shall be permitted to make any news, releases, publicity or advertising by Bank
or Bank’s Affiliates through any media. Subject to the prior written approval of
Borrower, Bank may share any information pertaining to the Loan with
third-parties in connection with the sale or transfer of the Loan or any
participation thereof.

Section 19.9. Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Bank or any parent, subsidiary or
Affiliate of Bank.

Section 19.10. Actions, Approvals and Determinations. Wherever in this Agreement
it is provided that (a) as a condition precedent to Borrower’s undertaking
certain action, Borrower shall be required to obtain Bank’s consent or approval
or (b) Bank shall have the right to make a determination (including, without
limitation, a determination as to whether a matter is satisfactory to Bank), or
if Borrower shall request that Bank take any action, then, unless expressly
provided to the contrary in the applicable provision of this Agreement, the

 

62



--------------------------------------------------------------------------------

decision whether to grant such consent or approval or to take the requested
action, or the determination in question, shall, except as otherwise provided in
this Agreement, be in the sole and exclusive discretion of Bank and shall be
final and conclusive. Wherever in this Agreement it is stated that any consent
or approval shall not be unreasonably withheld or that a determination to be
made by Bank shall be subject to a specified standard, then, if a court of
competent jurisdiction determines, without right to further appeal, that the
consent or approval shall be deemed granted or the standard shall be deemed met,
as the case may be, then Bank, at the request of Borrower, shall deliver to
Borrower written confirmation thereof.

Section 19.11. Entire Agreement. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written between Borrower and Bank are
superseded by the terms of this Agreement and the other Loan Documents.

Section 19.12. Intentionally Omitted.

Section 19.13. Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall for all purposes be deemed to be
an original, and all such counterparts together constitute but one and the same
agreement. In addition, the parties may execute separate signature pages, and
such signature pages (and/or signature pages which have been detached from one
or more duplicate original copies of this Agreement) may be combined and
attached to one or more copies of this Agreement so that such copies shall
contain the signatures of all of the parties hereto.

[balance of page intentionally left blank]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: CIO RESEARCH COMMONS, LLC, a Delaware limited liability company By:  
SCCP Central Valley GP Corp., a Delaware corporation, its Manager   By:  

/s/ Anthony Maretic

  Name:  

Anthony Maretic

  Its:  

Treasurer

BORROWER: CIO TECHNOLOGY POINT I & II, LLC, a Delaware limited liability company
By:   SCCP Central Valley GP Corp., a Delaware corporation, its Manager   By:  

/s/ Anthony Maretic

  Name:  

Anthony Maretic

  Its:  

Treasurer

BORROWER: CIO UNIVERSITY TECH, LLC, a Delaware limited liability company By:  
SCCP Central Valley GP Corp., a Delaware corporation, its Manager   By:  

/s/ Anthony Maretic

  Name:  

Anthony Maretic

  Its:  

Treasurer

 

64



--------------------------------------------------------------------------------

BANK: BANKUNITED, N.A., a national banking association By:  

/s/ Patrick Fitzgerald

  Patrick Fitzgerald, Senior Vice President

 

65